                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 1 of 46




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE APPLE INC. SECURITIES LITIGATION               CASE NO. 19-cv-02033-YGR
                                   8
                                                                                              ORDER GRANTING IN PART AND DENYING
                                   9                                                          IN PART DEFENDANT’S MOTION TO
                                                                                              DISMISS
                                  10
                                                                                              Re: Dkt. No. 91
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Lead plaintiff Employees’ Retirement System of the State of Rhode Island brings this

                                  14   securities class action litigation alleging false and misleading statements and omissions between

                                  15   August 2, 2017 and January 2, 2019 (the “Class Period”), against defendants Apple Inc. (“Apple”

                                  16   or the “Company”), Timothy D. Cook (Chief Executive Officer, or “CEO,” of Apple), and Luca

                                  17   Maestri (Chief Financial Officer, or “CFO,” of Apple). Specifically, plaintiff raises two causes of

                                  18   action: (1) violation of Section 10(b) of the Securities Exchange Act (“Exchange Act”) and Rule

                                  19   10b-5 promulgated thereunder by all defendants, and (2) violation of Section 20(a) of the

                                  20   Exchange Act by the individual defendants.

                                  21           Defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and the

                                  22   Private Securities Litigation Reform Act of 1995 (“PSLRA”). Defendants challenge plaintiff’s

                                  23   Section 10(b) and Rule 10b-5 claims on four grounds: (1) the complaint presents impermissible

                                  24   puzzle pleading that fails to conform to the requirements of Federal Rule of Civil Procedure 8; (2)

                                  25   none of the challenged statements are false or misleading, or otherwise actionable; (3) plaintiff

                                  26   fails to establish a strong inference of scienter, and (4) plaintiff fails to establish “loss causation”

                                  27   for certain statements. Defendants further move to dismiss plaintiff’s Section 20(a) claim on the

                                  28   ground that plaintiff fail to plead a primary violation of Section 10(b).
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 2 of 46




                                   1          Having considered the papers submitted and the pleadings in this action, the hearing held

                                   2   on March 10, 2020, and for the reasons below, the Court hereby GRANTS IN PART and DENIES IN

                                   3   PART the motion to dismiss WITH LEAVE TO AMEND.

                                   4          I.      BACKGROUND
                                   5          The following facts are alleged in the Corrected Consolidated and Amended Class Action

                                   6   Complaint for Violation of the Federal Securities Laws (“CCAC”).

                                   7          A.      Apple’s iPhone Business
                                   8          Apple is a multinational technology company that designs, develops, and sells consumer

                                   9   electronics, computer software, and online services. (CCAC ¶ 2.) Apple is the world’s largest

                                  10   information technology by revenue and enjoys significant reach in emerging markets, including

                                  11   China. (Id. ¶¶ 2, 4.) The Company’s flagship product is the Apple iPhone, which generated more

                                  12   than 60% of Apple’s revenue in 2018. (Id. ¶ 3.) To profit from the iPhone, Apple relies
Northern District of California
 United States District Court




                                  13   significantly on “upgrading”—that is, the practice where consumers replace their older iPhones

                                  14   with a newer model. (Id. ¶ 65.) Apple has released on average one new iPhone model per year

                                  15   between 2007 and 2015 to encourage upgrading. (Id. ¶ 47.)

                                  16          Greater China (a region that includes mainland China, Hong Kong, and Taiwan) represents

                                  17   an important market for Apple’s iPhone business. (Id. ¶ 4.) In addition to being the third-largest

                                  18   market after the United States and Europe, Greater China is also Apple’s highest growth market

                                  19   and represented nearly 20% of Apple’s total annual sales for fiscal year 2018. (Id.) The Chinese

                                  20   market experiences significant competition from lower-cost smartphone makers, including

                                  21   Huawei, Xiaomi, and Oppo. (Id. ¶ 5.)

                                  22          After nearly a decade of uninterrupted growth, the smartphone market began to stagnate in

                                  23   2016. (Id. ¶¶ 6, 81.) Among other factors contributing to the decline, consumers were reportedly

                                  24   waiting longer to upgrade their phones. (Id. ¶¶ 58-60.) As sales of iPhones in the United States

                                  25   and Europe plateaued, Apple began relying increasingly more on China to sustain its rate of

                                  26   growth. (Id. ¶ 52.) However, competition from lower-cost smartphone makers—in addition to

                                  27   slowing economic growth and the U.S.-China trade war—have threatened Apple’s ability to

                                  28   maintain sales in China. (Id. ¶¶ 55, 93-97.)
                                                                                        2
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 3 of 46



                                              B.      Apple’s Throttling of Older iPhones
                                   1
                                              In 2016, reports surfaced that older iPhones were unexpectedly shutting down. (Id. ¶¶ 8,
                                   2
                                       109.) Apple initially responded by offering “battery replacement, free of charge” to a small range
                                   3
                                       of devices. (Id. ¶ 111.) However, as reports showed that a greater number of phones were
                                   4
                                       affected, Apple released a software update, iOS 10.2.1, that purportedly addressed the issue and
                                   5
                                       that had the effect of “throttling,” or slowing down, iPhone models 6 and later. (Id. ¶¶ 8, 114.)
                                   6
                                       Apple did not disclose that the software update throttled old phones, but only claimed that it
                                   7
                                       addressed the shutdown issue. (Id. ¶ 116.)
                                   8
                                              Following the release of the “throttling” update in January 2017, consumers grew
                                   9
                                       increasingly frustrated with their older phones. (Id. ¶ 119.) Sales of newer iPhones surged as
                                  10
                                       consumers began buying new phones to replace their slowed-down older iPhones. (Id.) The
                                  11
                                       premature upgrading was a boon to Apple. (Id. ¶ 124.) Beginning in August 2017, Apple
                                  12
Northern District of California




                                       reported record upgrade rates, strong demand, and all-time record revenue for the iPhone. (Id. ¶¶
 United States District Court




                                  13
                                       124-25.) Defendants Cook and Maestri touted these results to investors. (Id. ¶¶ 268-395.) For
                                  14
                                       example, Cook told investors that the iPhone experienced “strong demand at the high end of our
                                  15
                                       lineup” and “our highest ever” upgrades in 2017, with the newest iPhone being “our most popular
                                  16
                                       iPhone.” (Id. ¶ 124.) He did not mention the existence of throttling or the possibility that
                                  17
                                       throttling may artificially inflate demand for newer iPhones. (Id. ¶ 13.) The market responded by
                                  18
                                       driving up Apple’s stock price. (Id. ¶¶ 277, 284.)
                                  19
                                              In December 2017, an independent report revealed that Apple’s software updates were
                                  20
                                       causing the slowdown of older iPhones. (Id. ¶ 10.) The report also revealed that the unexpected
                                  21
                                       shutdowns were caused by aging batteries and could be remedied by replacing the batteries (at the
                                  22
                                       low cost of $79 per battery). (Id.) Shortly after, Apple admitted that it had deliberately throttled
                                  23
                                       older model iPhones to save on battery life and avoid unexpected shutdowns. (Id. ¶ 11.)
                                  24
                                       Consumers responded with outrage. (Id. ¶ 132.) Congress sent Apple a letter demanding answers
                                  25
                                       about throttling, and Apple responded, in part, by assuring that “hardware updates” in newer
                                  26
                                       iPhones would address the shutdown issues instead. (Id. ¶¶ 163-64.)
                                  27
                                              ///
                                  28
                                                                                         3
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 4 of 46




                                   1          To contain the public fallout from the throttling revelations, Apple offered to replace

                                   2   iPhone batteries at the discounted price of $29 throughout 2018. (Id. ¶ 138.) Customers took

                                   3   advantage of the program: 11 million batteries were reportedly replaced under the program. (Id. ¶

                                   4   147.) Apple also offered battery replacements at 60% discount in China. (Id. ¶ 150.) According

                                   5   to Apple employees, the Company was tracking the rate of battery replacement. (Id. ¶¶ 251, 254.)

                                   6   Apple was also aware that battery replacements may hurt sales, as consumers were replacing

                                   7   batteries instead of upgrading their iPhones. (Id. ¶ 250.) For example, one employee reports that

                                   8   the gap between battery replacement numbers and missed sales was “practically one-to-one.” (Id.)

                                   9          The throttling revelations resulted in significant negative publicity for Apple, as well as

                                  10   multiple government investigations, consumer lawsuits, and regulatory fines. (Id. ¶¶ 156-59, 173-

                                  11   90.) However, the market did not immediately react to the revelations. (Id. ¶ 192.) Although

                                  12   Apple’s stock price decreased, Apple again reported record profitability for the first fiscal quarter
Northern District of California
 United States District Court




                                  13   of 2018, while providing lower revenue guidance for the next quarter. (Id. ¶ 21.) Defendants

                                  14   continued to talk up financial results—which were in line with increasingly weakened guidance—

                                  15   until January 2, 2019, when Cook sent a letter to investors informing them that revenue for the

                                  16   first quarter of 2019 was expected to fall below guidance. (Id. ¶¶ 22-23, 25-28.) The letter cited

                                  17   the battery replacement program, as well as emerging market issues in Greater China, as reasons

                                  18   for the poor showing. (Id. ¶ 28.) Until that point, Cook claimed that Apple did not track battery

                                  19   replacement or even consider the program’s effect on iPhone demand. (Id. ¶ 21.) The letter

                                  20   caused Apple’s stock market to decrease by approximately 10%. (Id.)

                                  21          Apple continued to throttle iPhones throughout 2017 and into 2019. (Id. ¶¶ 120, 168-81.)

                                  22          C.      Declining iPhone Sales in China
                                  23          The throttling revelations came amid worsening business outlook in China. Multiple

                                  24   factors dampened demand for Apple iPhones beginning in 2016, driving Apple into fifth place for

                                  25   market share of China’s smartphone market. (Id. ¶ 88.) These factors included increased

                                  26   competition from low-cost smartphone makers, worsening economic growth in 2018, the U.S.-

                                  27   China trade war, and reduced consumer confidence. (Id. ¶¶ 193, 201.) The throttling revelations

                                  28   accelerated these negative trends. (Id. ¶¶ 148-155.) Apple was aware that its sales were declining
                                                                                         4
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 5 of 46




                                   1   or expected to decline in China,1 based on at least the following facts:

                                   2          (1) News publications broadly reported on the factors leading to decline in high-end

                                   3               smartphone demand throughout the Class Period (id. ¶¶ 194-200);

                                   4          (2) Apple tracked “unbricking” of new iPhones (i.e., turning them on for the first time) on

                                   5               a daily basis (id. ¶¶ 216-17);
                                              (3) Employees who worked in Apple’s Asian offices report widespread negativity and
                                   6
                                                   anxiety, as well as general knowledge of declining sales, in 2017 and 2018 (id. ¶¶ 218-
                                   7
                                                   20);
                                   8
                                              (4) Employees who worked in Apple’s Asian offices report that sales were tracked,
                                   9
                                                   analyzed, and discussed at meetings and that they showed declining sales and other
                                  10
                                                   negative economic outlook data in 2017 and 2018 (id. ¶¶ 223-32, 235-36, 256-67);
                                  11
                                              (5) Foxconn, an assembler of Apple iPhones, shut down iPhone production lines and
                                  12
Northern District of California




                                                   decreased the number of workers involved in iPhone manufacturing between 2017 and
 United States District Court




                                  13
                                                   2018, according to two Foxconn employees (Id. ¶¶ 237, 240-42);
                                  14
                                              (6) Apple reportedly instructed two of its smartphone assemblers to halt plans for further
                                  15               production lines in November 2018 (id. ¶ 27);
                                  16          Nevertheless, throughout the Class Period, defendants claimed that business was going
                                  17   well in China. For example, in May 2018, Cook assured investors that the iPhone was “the most
                                  18   popular smartphone in all of China.” (Id. ¶ 201.) In November 2018, Cook stated that while
                                  19   macroeconomic uncertainty in emerging markets was affecting business outlook, China was not
                                  20   part of that trend because Apple experienced double-digit growth there in the last quarter. (Id. ¶
                                  21   26.) Apple’s risk disclosures (which were certified by Cook and Maestri) identified generic risks,
                                  22   such as macroeconomic uncertainty, but did not identify China-specific risks. (Id. ¶¶ 278-79.)
                                  23

                                  24

                                  25          1
                                                 Plaintiff relies on confidential witnesses to provide a timeline for when iPhone sales
                                  26   began to decline in China. (CCAC ¶¶ 220, 235, 240.) However, those timelines are conflicting.
                                       One witness claims that sales began to decline “since at least the end of 2017,” while another
                                  27   states that Apple iPhone sales decreased “starting in 2018,” and a third contends that iPhone sales
                                       began decreasing after “early 2016.” (Id.) At the hearing for this motion, plaintiff clarified that it
                                  28   intended to argue that sales started to decline in late 2017. (Dkt. No. 108 (“Tr.”) at 6:9-13.)

                                                                                         5
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 6 of 46




                                   1          Cook’s letter to investors on January 2, 2019 was therefore the first time that defendants

                                   2   identified emerging markets issues in Greater China as a cause for weak results. (Id. ¶ 28.)

                                   3          D.      Additional Scienter Allegations
                                   4          Plaintiff alleges that defendants operated with the intent to deceive, manipulate, or

                                   5   defraud—or at least with deliberate recklessness—based on the following additional facts. (Id. ¶

                                   6   444.) First, Cook’s and Maestri’s trading patterns were suspicious and unusual during the time:

                                   7   Cook disposed of approximately 30.3% of his total shares from August 2, 2017 to January 2, 2019

                                   8   (the “Class Period”), which resulted in proceeds of over $100 million—a 24% increase over the

                                   9   proceeds he received during the equal sized time period immediately preceding (the “Control

                                  10   Period”). (Id. ¶¶ 450, 454.) Similarly, Maestri disposed of 92.3% of his total shares during the

                                  11   Class Period for proceeds equaling to $30.6 million—130% more than his proceeds of the Control

                                  12   Period. (Id. ¶¶ 451, 454.)
Northern District of California
 United States District Court




                                  13           Second, the Greater China region was highly important to Apple’s business and strategy.

                                  14   (Id. 444(b).) As described previously, Greater China made up almost 20% of Apple’s sales in

                                  15   2018 and presented an important growth market for the Company. (Id. ¶¶ 461-62.) Apple’s senior

                                  16   management, including Cook and Maestri, were considering iPhone sales in China and frequently

                                  17   travelled to China to monitor the market. (Id. ¶ 444(c), 465.)

                                  18          Third, plaintiff alleges that the individual defendants knew, or at least recklessly

                                  19   disregarded, that Apple iOS software updates were being used by the Company to throttle its

                                  20   iPhones and were aware of the public’s negative reaction to throttling, especially in Greater China.

                                  21   (Id. ¶ 444(d).) News reports at the time show that Apple was increasingly dependent on its

                                  22   revenue from Services, which relied on the iOS operating system, and that revenue was threatened

                                  23   by the throttling revelations. (Id. ¶¶ 467-69, 472.) Fourth, defendants possessed motive and

                                  24   opportunity to accelerate the iPhone upgrade cycle artificially because growth in the iPhone

                                  25   industry stagnated in 2016 and throttling reversed that decline by forcing premature upgrades. (Id.

                                  26   ¶¶ 444(e), 473-76.)

                                  27          Fifth, statements by former Apple employees and employees of Apple’s competitors and

                                  28   suppliers show that defendants tracked iPhone sales and had information that iPhone demand was
                                                                                         6
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 7 of 46




                                   1   stalling, as well as that the battery replacement program would further hurt demand. (Id. ¶ 444(f).)

                                   2   Confidential Apple employees report that Apple’s China sales were carefully tracked and

                                   3   discussed at meetings. (Id. ¶¶ 223-236.) Additionally, Apple’s suppliers shut down production

                                   4   lines in 2017 and 2018 in response to declining sales. (Id. ¶¶ 237-244.) Finally, plaintiff claims

                                   5   that Apple attempted to obscure declining sales by no longer reporting unit sales. (Id. ¶ 444(g).)

                                   6           II.     LEGAL STANDARD

                                   7           The standards here are basic and not in dispute. A motion to dismiss under Rule 12(b)(6)

                                   8   tests the legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, Inc., 349 F.3d

                                   9   1191, 1199 (9th Cir. 2003). “Dismissal can be based on the lack of a cognizable legal theory or

                                  10   the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica

                                  11   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). All allegations of material fact are taken as true

                                  12   and construed in the light most favorable to the plaintiff. Johnson v. Lucent Techs., Inc., 653 F.3d
Northern District of California
 United States District Court




                                  13   1000, 1010 (9th Cir. 2011). To survive a motion to dismiss, “a complaint must contain sufficient

                                  14   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

                                  15   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

                                  16   That requirement is met “when the plaintiff pleads factual content that allows the court to draw the

                                  17   reasonable inferences that the defendant is liable for the misconduct alleged.” Id.

                                  18           Furthermore, claims for fraud must meet the particularity requirements of Federal Rule of

                                  19   Civil Procedure 9(b), which requires that “[i]n alleging fraud or mistake, a party must state with

                                  20   particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Rule 9(b)

                                  21   “requires . . . an account of the time, place, and specific content of the false representations as well

                                  22   as the identities of the parties to the misrepresentations.” Swartz v. KPMG LLP, 476 F.3d 756,

                                  23   764 (9th Cir. 2007) (internal quotation marks omitted). Further, plaintiffs are required to state

                                  24   with particularity the facts giving rise to a strong inference of defendants’ scienter. See 15 U.S.C.

                                  25   § 78u–4(b)(2). “[T]he inference of scienter must be more than merely ‘reasonable’ or

                                  26   ‘permissible’—it must be cogent and compelling, thus strong in light of other explanations” and a

                                  27   court “must consider plausible nonculpable explanations for the defendant’s conduct.” See

                                  28   Tellabs, Inv. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007).
                                                                                           7
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 8 of 46




                                   1           III.    REQUEST FOR JUDICIAL NOTICE

                                   2           Defendants request judicial notice of 64 documents in support of their motion to dismiss.

                                   3   (Dkt. No. 92 (“RJN”).) For each document, defendants rely on either incorporation by reference

                                   4   or judicial notice pursuant to Federal Rule of Evidence 201. Specifically, defendants claim that

                                   5   Exhibits 3-44 are incorporated by reference through the CCAC, while the remaining Exhibits are

                                   6   subject to judicial notice. Plaintiff does not oppose defendants’ request.

                                   7           Incorporation by reference is a judicial doctrine that prevents plaintiffs from “selecting

                                   8   only portions of documents that support their claims, while omitting portions of those very

                                   9   documents that weaken—or doom—their claims.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d

                                  10   988, 1002 (9th Cir 2018) (citing Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998)). The

                                  11   mere mention of a document in a complaint is insufficient to incorporate by reference. Id. (citing

                                  12   Ritchie Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010)). Instead, plaintiff
Northern District of California
 United States District Court




                                  13   must “extensively” refer to the document, or else the document must “form[] the basis of

                                  14   plaintiff’s claim.” Id. Even so, incorporation by reference does not mean that the court assumes

                                  15   the truth of the document contents. Id. at 1003. It is improper to assume the truth of an

                                  16   incorporated document only “to dispute facts stated in a well-pleaded complaint.” Id.

                                  17           Here, Exhibit 3 is Cook’s letter to investors informing them of missed earning guidance.

                                  18   The document is cited extensively in the CCAC. (CCAC ¶¶ 28, 410, 489, 493.) The document

                                  19   also forms a basis for plaintiff’s claims: plaintiff claims that the letter “disclosed the true state” of

                                  20   Apple’s sales concealed by defendants’ earlier statements and represents materialization of the risk

                                  21   that led to stock price decline. (Id. ¶¶ 410-13.) Exhibits 4-21 and 23-44 are related to SEC filings:

                                  22   Exhibits 4-9 are Form 8-Ks; Exhibits 10-15 are transcripts of shareholder/analyst calls; Exhibits

                                  23   16-21 are Form 10-Ks; and Exhibits 23-44 are Form 4s. Plaintiff claims that Apple’s SEC filings

                                  24   contained misleading statements, and they therefore form the basis of plaintiff’s claims. (See, e.g.,

                                  25   id. ¶¶ 281, 286.) Plaintiff also uses individual defendants’ Form 4s to show suspicious trading

                                  26   patterns that demonstrate scienter, which makes them also integral to plaintiff’s claims. (See id. ¶

                                  27   446-56.) Finally, Exhibit 22 is Apple’s letter to Congress regarding throttling. Plaintiff claims

                                  28   that this letter contained misleading statements, and it therefore forms the basis of plaintiff’s
                                                                                           8
                                         Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 9 of 46




                                   1   claims. (Id. ¶¶ 317-18.) Accordingly, the Court finds incorporation by reference proper for these

                                   2   documents.2

                                   3          Turning to judicial notice, a court may take judicial notice of “adjudicative fact[s]” that are

                                   4   “not subject to reasonable dispute.” Fed. R. Evid. 201. As with incorporation by reference, “a

                                   5   court cannot take judicial notice of disputed facts contained in” judicially noticed documents.

                                   6   Khoja, 899 F.3d at 999 (emphasis added). Here, defendants seek judicial notice of Exhibits 45-53,

                                   7   which are additional SEC filings that were not cited in the CCAC. Courts routinely take judicial

                                   8   notice of SEC filings in securities cases where authenticity is not disputed because their accuracy

                                   9   cannot reasonably be questioned. See Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2 (9th Cir.

                                  10   2006); In re Extreme Networks, Inc. S’holder Derivative Litif., 573 F. Supp. 2d 1228, 1231 n.2

                                  11   (N.D. Cal. 2008) (citing cases). Because plaintiff does not dispute the authenticity of the SEC

                                  12   filings, the Court finds judicial notice of the existence of statements in these filings proper.
Northern District of California
 United States District Court




                                  13          Defendants also seek judicial notice of Exhibits 1-2 and 54-64. Exhibit 1 is a Reddit post

                                  14   cited in the CCAC, while Exhibits 2 and 54-64 are news articles discussing Apple’s throttling, the

                                  15   battery replacement program, and the program’s potential effect on iPhone demand. The Court

                                  16   will take judicial notice of these documents not for the truth of the matter asserted, but “for the

                                  17   purpose of showing that particular information was available to the stock market.” See Helitrope

                                  18   Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999) (taking judicial notice “that

                                  19   the market was aware of the information contained in news articles submitted by the defendants”);

                                  20   see also In re Kalobios Pharm., Inc. Sec. Litig., 258 F. Supp. 3d 999, (N.D. Cal. 2017) (same); In

                                  21   re American Apparel, Inc. Shareholder Litig., 855 F. Supp. 2d 1043, 1062 (C.D. Cal. 2012)

                                  22   (same). Exhibit 48 is a UBS analyst report discussing the potential effect of the batter replacement

                                  23   program on demand. As with the news articles, the Court takes judicial notice of the contents of

                                  24   the report to determine “whether and when certain information was provided to the market,” but

                                  25   not for the truth of the matter. In re Amgen Inc. Sec. Litig., 544 F. Supp. 2d 1009, 1023-24 (C.D.

                                  26

                                  27          2
                                                 Specifically, the Court considers the cautionary statements that preceded Apple’s
                                  28   earnings calls, the risk disclosures in its SEC filings, the context provided in Apple’s and Cook’s
                                       letters, and the facts of Cook and Maestri’s trading patterns in determining defendants’ motion.
                                                                                           9
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 10 of 46




                                   1   Cal. 2008); see In re Century Aluminum Co. Sec. Litig., No. C 09-10001 SI, 2011 WL 830174, at

                                   2   *9 (N.D. Cal. Mar. 3, 2011) (noting that “courts routinely take judicial notice of analyst reports”).

                                   3          Finally, Exhibit 49 is a Yahoo Finance report showing Apple’s historical stock prices for

                                   4   the Class Period. “[C]losing stock price is public information ‘capable of accurate and ready

                                   5   determination by resort to sources whose accuracy cannot reasonably be questioned.’” In re

                                   6   Finisar Corp. Derivative Litig., 542 F. Supp. 2d 980, 989 n.4 (N.D. Cal. 2008) (citing Fed. R.

                                   7   Evid. 201). Because plaintiff does not dispute the authenticity of the Yahoo report, the Court

                                   8   takes judicial notice of Apple’s historical stock prices.

                                   9          IV.     COUNT 1: SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10-B5

                                  10          Plaintiff contends that defendants violated Section 10(b) of the Exchange Act and Rule 10-

                                  11   B5 by making false and misleading statements about Apple’s financial outlook in China and

                                  12   elsewhere. Plaintiff advances four theories of “falsehood.” First, plaintiff claims that defendants
Northern District of California
 United States District Court




                                  13   touted positive iPhone revenues, sales, and upgrades during the Class Period, without revealing

                                  14   that the positive results were driven by artificially inflated upgrading due to defendants’ throttling

                                  15   of old iPhones. (Id. ¶ 313(a).) Second, plaintiff claims defendants touted their growth in Greater

                                  16   China without revealing that low-cost competition, economic decline, and other factors were

                                  17   causing iPhone sales to decline in the region. (Id. ¶ 313(d).) Third, plaintiff contends that

                                  18   defendants falsely stated that they were not tracking or considering the effect of the battery

                                  19   replacement program when, in fact, they were tracking battery replacements rates. (Id. ¶ 313(b).)

                                  20   Fourth, plaintiff claims that defendants failed to disclose that the battery replacement program was

                                  21   hurting iPhone sales and demand. (Id. ¶ 313(c).)

                                  22          Defendants move to dismiss these claims on the grounds that none of the challenged

                                  23   statements are false or misleading, that plaintiff failed to plead facts showing that defendants acted

                                  24   with scienter, and that even if the statements were false or misleading, the stock price did not

                                  25   decline as a result. The Court considers each argument below.

                                  26          A.      Legal Framework
                                  27          Section 10(b) of the Securities and Exchange Act, 15 U.S.C. § 78j(b), makes it unlawful

                                  28   for any person to “use or employ, in connection with the purchase or sale of any security . . . any
                                                                                         10
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 11 of 46




                                   1   manipulative or deceptive device or contrivance in contravention of such rules and regulations as

                                   2   the Commission may prescribe as necessary or appropriate in the public interest or for the

                                   3   protection of investors.” 15 U.S.C. § 78j(b). SEC Rule 10b–5 implements this provision by

                                   4   making it unlawful to “make any untrue statement of a material fact or to omit to state a material

                                   5   fact necessary in order to make the statements made, in the light of the circumstances under which

                                   6   they were made, not misleading.” 17 C.F.R. § 240.10b–5(b). Similarly, under the Exchange Act,

                                   7   any person who “directly or indirectly, controls any person liable under any provision of [the

                                   8   Exchange Act] or any rule or regulation thereunder shall also be liable jointly and severally with

                                   9   and to the same extent as such controlled person to any person to whom such controlled person is

                                  10   liable . . . .” 15 U.S.C. § 78t(a).

                                  11           In 1995, Congress enacted the PSLRA, which includes “exacting pleading requirements,”

                                  12   as a check against abusive litigation by private parties.3 Tellabs, Inc., 551 U.S. at 313. To state a
Northern District of California
 United States District Court




                                  13   claim under Section 10(b), a plaintiff “must show that the defendant made a statement which was

                                  14   ‘misleading as to a material fact.’” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 38 (2011)

                                  15   (quoting Basic Inc. v. Levinson, 485 U.S. 224, 238 (1988)) (emphases in original). Under the

                                  16   PSLRA’s heightened pleading requirement, plaintiffs must also allege facts sufficient to establish:

                                  17   (i) that the defendant made a material misrepresentation or omission of fact; (ii) that the

                                  18   misrepresentation was made with scienter; (iii) a connection between the misrepresentation or

                                  19   omission and the purchase or sale of a security; (iv) reliance on the misrepresentation or omission;

                                  20   (v) loss causation; and (vi) economic loss. Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540

                                  21   F.3d 1049, 1061 (9th Cir. 2008).

                                  22           Here, defendants challenge the sufficiency of the first, second, and fifth elements: material

                                  23   misrepresentation or omission, scienter, and loss causation. The Court examines each element.

                                  24

                                  25           3
                                                  Members of the House and Senate “observed that plaintiffs routinely were filing lawsuits
                                  26   ‘against issuers of securities and others whenever there [was] a significant change in an issuer’s
                                       stock price, without regard to any underlying culpability of the issuer, and with only faint hope
                                  27   that the discovery process might lead eventually to some plausible cause of action[.]’”
                                       In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 978 (9th Cir. 1999) (alterations in original)
                                  28   (citation omitted).

                                                                                         11
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 12 of 46



                                              B.      Material Misrepresentation or Omission
                                   1
                                                      1.      Legal Standard
                                   2
                                               “Materially misleading statements or omissions by a defendant constitute the primary
                                   3
                                       element of a section 10(b) and rule 10b-5 cause of action.” In re Immune Response Sec. Litig.,
                                   4
                                       375 F. Supp. 2d 983, 1017 (S.D. Cal. 2005) (quoting Marksman P’ners, L.P. v. Chantal Pharma.
                                   5
                                       Corp., 927 F. Supp. 1297, 1305 (C.D. Cal. 1996)). To plead this element, a complaint must
                                   6
                                       “identify[ ] the statements at issue and set[ ] forth what is false or misleading about the statement
                                   7
                                       and why the statements were false or misleading at the time they were made.” In re Rigel
                                   8
                                       Pharma., Inc. Sec. Litig., 697 F.3d 869, 876 (9th Cir. 2012); see also 15 U.S.C. § 78u-4(b)(1)(B)
                                   9
                                       (pleading falsity under the PSLRA requires a plaintiff to “specify each statement alleged to have
                                  10
                                       been misleading” and the “reasons why the statement is misleading”).
                                  11
                                              A statement is misleading “if it would give a reasonable investor the impression of a state
                                  12
Northern District of California




                                       of affairs that differs in a material way from the one that actually exists.” Retail Wholesale &
 United States District Court




                                  13
                                       Dep’t Store Union Local 338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1275 (9th Cir.
                                  14
                                       2017) (internal quotation marks omitted). To be misleading, a statement must be “capable of
                                  15
                                       objective verification.” Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 606 (9th Cir.
                                  16
                                       2014). For example, “puffing”—expressing an opinion rather than a knowing false statement of
                                  17
                                       fact—is not misleading. Id.; see also Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1206–07 (9th Cir.
                                  18
                                       2016); In re Cutera Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010). Qualitative buzzwords such
                                  19
                                       as “good,” “well-regarded,” or other “vague statements of optimism” cannot form the basis of a
                                  20
                                       false or misleading statement. Apollo, 774 F.3d at 606 (citing Cutera, 610 F.3d at 1111 (“When
                                  21
                                       valuing corporations, . . . investors do not rely on vague statements of optimism like ‘good,’ ‘well-
                                  22
                                       regarded,’ or other feel good monikers. This mildly optimistic, subjective assessment hardly
                                  23
                                       amounts to a securities violation.”)). Indeed, “professional investors, and most amateur investors
                                  24
                                       as well, know how to devalue the optimism of corporate executives[.]” In re VeriFone Sec. Litig.,
                                  25
                                       784 F. Supp. 1471, 1481 (N.D. Cal. 1992), aff’d sub nom., 11 F.3d 865 (9th Cir. 1993).
                                  26
                                              Even if a statement is not false, it may be misleading if it omits material information.
                                  27
                                       Khoja, 899 F.3d at 1008–09 (citing In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1054 (9th Cir.
                                  28
                                                                                         12
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 13 of 46




                                   1   2014)). “[A]n omission is material ‘when there is a substantial likelihood that the disclosure of the

                                   2   omitted fact would have been viewed by the reasonable investor as having significantly altered the

                                   3   total mix of information available.’” Matrixx, 563 U.S. at 38. But omissions are actionable only

                                   4   where they “make the actual statements misleading”: it is not sufficient that an investor “consider

                                   5   the omitted information significant.” Markette v. XOMA Corp., No. 15-cv-03425-HSG, 2017 WL

                                   6   4310759, at *7 (N.D. Cal. Sept. 28, 2017) (internal quotation marks omitted).

                                   7                  2.     Analysis
                                   8          Defendants challenge the sufficiency of plaintiff’s allegations regarding false or misleading

                                   9   statements on two grounds. First, defendants claim that the CCAC engages in “puzzle pleading”

                                  10   that fails to inform defendants of the alleged misrepresentations or omissions and the reasons for

                                  11   their falsity in a clear or precise manner. Second, defendants argue that the CCAC fails to allege

                                  12   any actionable material misstatement or omission.
Northern District of California
 United States District Court




                                  13                         a.      Puzzle Pleading
                                  14          “Puzzle pleading” occurs when the “plaintiffs have left it up to defendants and the court to

                                  15   try to figure out exactly what the misleading statements are, and to match the statements up with

                                  16   the reasons they are false or misleading.” Primo v. Pacific Biosci. of Cal., Inc., 940 F. Supp. 2d

                                  17   1105, 1111 (N.D. Cal. 2013) (quoting In re Autodesk, Inc. Sec. Litig., 132 F. Supp. 2d 833, 841

                                  18   (N.D. Cal. 2000)); see also In re Oak Tech. Sec. Litig., No. 96-20552 SW, 1997 WL 448168, at *5

                                  19   (N.D. Cal. Aug. 1, 1997) (puzzle pleading places “the burden [] on the reader to sort out the

                                  20   statements and match them with the corresponding adverse facts to solve the ‘puzzle’ of

                                  21   interpreting plaintiff’s claims”). Courts have decried puzzle-pleading as “an unwelcome and

                                  22   wholly unnecessary strain on defendants and the court system.” Wenger v. Lumisys, Inc., 2 F.

                                  23   Supp. 2d 1231, 1244 (N.D. Cal. 1998). For this reason, puzzle-pled complaints have been

                                  24   dismissed as failing to comply with the “short and plain statement” requirement of Rule 8, as well

                                  25   as the PSLRA. See Primo, 940 F. Supp. 2d at 1112; Wenger, 2 F. Supp. 2d at 1244 (listing cases).

                                  26          Having reviewed the CCAC and the relevant authority, the Court finds that plaintiff

                                  27   satisfies the requirements of Rule 8. Unlike the cases cited by defendants—in which the

                                  28   complaint set forth blocks of statements without alleging which specific portion was misleading or
                                                                                        13
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 14 of 46




                                   1   the reasons for why it was misleading—the CCAC includes a separate section listing each

                                   2   misleading statement, places bold and italic emphasis on each allegedly misleading portion, and

                                   3   follows each statement with specific reasons for why it is false or misleading. (See CCAC ¶¶ 268-

                                   4   409.) The reasons are specific to each statement. Though lengthy,4 the CCAC is “well-structured,

                                   5   logical, and clearly lay[s] out the relevant events and misstatements and why plaintiffs allege that

                                   6   those misstatements were misleading.” Abdo v. Fitzsimmons, No. 17-cv-00851-EDL, 2017 WL

                                   7   6994539, at *7 (N.D. Cal. Nov. 3, 2017). And the form of plaintiff’s CCAC has been affirmed as

                                   8   non-puzzle-pled by other courts. See In re Intuitive Surgical Sec. Litig., 65 F. Supp. 3d 821, 831

                                   9   (N.D. Cal. 2014) (finding that breadth of complaint allegations did not create “puzzle pleading”

                                  10   where plaintiff “precisely detailed each problematic statement, alleged that each statement is false

                                  11   and misleading, and alleged the reasons as to why each statement was false or misleading”).

                                  12          Defendants claim that plaintiff’s Supplemental Chart (Dkt. No. 88 (“Chart”)) identifying
Northern District of California
 United States District Court




                                  13   each category of false allegation demonstrates that the CCAC is puzzle-pled because it differs on

                                  14   some points from the CCAC. For example, while the CCAC identifies certain statements made on

                                  15   the August 1, 2017 conference call as misleading for four reasons (CCAC ¶ 280), the Chart

                                  16   identifies only one reason. (Chart # 1.) To the extent that the Chart differs from the allegations in

                                  17   the Complaint, it fails to comply with the Court’s Order that the Chart “adhere[] to the allegations

                                  18   in the operative complaint.” (Dkt. No. 87.) In this case, however, there appears to be no

                                  19   inconsistency between the Chart and the CCAC because the former simply breaks down the

                                  20   allegations in different paragraphs into separate entries. (Compare CCAC ¶ 270-80, with Chart

                                  21   #1-9.) The additional reasons provided for some of the of the statements correspond to those

                                  22   made in the complaint. (See id.) While plaintiff could have been more particular in the CCAC,

                                  23   the reasons provided are related and easy to discern. Accordingly, the CCAC does not constitute

                                  24   impermissible puzzle pleading.

                                  25

                                  26          4
                                                Although the CCAC runs nearly 200 pages long, the Ninth Circuit has cautioned against
                                  27   applying a strict requirement for a “short” statement under Rule 8 in light of the heightened
                                       pleading standards of Rule 9(b) and PSLRA. See In re GlenFed Sec. Litig., 42 F.3d 1541, 1555-
                                  28   56 (9th Cir. 1994) (Norris, J. concurring), superceded by statute as stated in S.E.C. v. Todd, 642
                                       F.3d 1207 (9th Cir. 2011).
                                                                                         14
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 15 of 46



                                                              b.     Lack of Actionable Statements
                                   1

                                   2          Defendants next argue that none of the alleged misrepresentations or omissions cited in the

                                   3   complaint are actionable because they are (1) accurate descriptions of historical fact; (2) forward-

                                   4   looking statements protected by the PSLRA safe harbor, (3) legally inactionable expressions of

                                   5   corporate optimism, (4) statements of opinion, or (5) statements whose alleged falsity is not

                                   6   supported by the facts alleged in the CCAC. For simplicity, the Court adopts those categories

                                   7   herein and addresses them below.5

                                   8                                 i.      Statements of Historical Results
                                   9          Defendants claim that numerous statements challenged by the plaintiff are accurate

                                  10   descriptions of historical results. For example, plaintiff challenges the following statements as

                                  11   false or misleading in the CCAC:

                                  12
                                                  
Northern District of California




                                                      “iPhone 7 was our most popular iPhone, and sales of iPhone 7 Plus were up
 United States District Court




                                  13                  dramatically compared to 6s Plus in the June quarter of last year…. From an
                                                      absolute quantity point of view, the upgrades for this fiscal year are the highest that
                                  14                  we’ve seen.” (CCAC ¶ 270.)

                                  15                  “iPhone sales were up year-over-year in most markets we track, with many
                                  16                  markets in Asia, Latin America, and the Middle East growing unit sales by more
                                                      than 25%.” (Id. ¶ 271.)
                                  17
                                                     “Apple’s year-over-year revenue growth rate accelerated for the fourth consecutive
                                  18                  quarter and drove EPS growth of 24 percent in the September quarter.” (Id. ¶ 285.)
                                  19
                                                     “During the quarter, we sold 46.7 million iPhones, up 3% over last year. We were
                                  20                  very pleased to see double digit iPhone growth in many emerging markets
                                                      including mainland China, the Middle East, Central and Eastern Europe, India and
                                  21                  Mexico.” (Id. ¶ 287.)

                                  22                 “ . . . iPhone X orders are very strong for both direct customers and for our channel
                                  23                  partners, which as you know, are lots of carrier throughout the world.” (Id. ¶ 288.)

                                  24                 “We’re thrilled to report Apple’s biggest quarter ever, which set new all-time
                                                      records in both revenue and earnings. We generated revenue of $88.3 billion,
                                  25                  which is above the high end of our guidance range, and it is up almost $10 billion
                                                      or 13% over the previous all-time record we set a year ago.” (Id. ¶ 297.)
                                  26

                                  27
                                              5
                                  28            Defendants challenge several statements on multiple grounds. In cases where dismissal
                                       is granted, the Court addresses only the strongest ground.
                                                                                        15
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 16 of 46




                                                        “Starting with revenue, we’re reporting an all-time record, $88.3 billion, up nearly
                                   1
                                                         $10 billion or 13% over the prior record set last year. It is our fifth consecutive
                                   2                     quarter of accelerating revenue growth.” (Id. ¶ 298.)

                                   3           (See also id. ¶¶ 274, 276, 285-88.) Defendants contend that these statements are
                                   4   accurate—judicially noticed documents show that iPhone upgrades and revenue in the relevant
                                   5   quarters were record high at the time. Plaintiff claims that they are nevertheless misleading
                                   6   because they failed to disclose that the high upgrade rates and revenues were driven by Apple’s
                                   7   throttling of old iPhones—information that would meaningfully contextualize the otherwise
                                   8   positive financial results. (Id. ¶ 280.)
                                   9           “[L]iteral truth is not the standard for determining whether statements . . . are misleading.”
                                  10   Miller v. Thane Int’l, Inc., 519 F.3d 879, 886 (9th Cir. 2008). Even if a statement is “technically
                                  11   accurate,” a party may be obligated to disclose additional “adverse information that cuts against
                                  12   the positive information” if it chooses to tout the positive data. See Khoja, 899 F.3d at 1009;
Northern District of California
 United States District Court




                                  13   Schueneman v. Arena Pharma., Inc., 840 F.3d 698, 705-06 (9th Cir. 2016); Berson v. Applied
                                  14   Signal Tech., Inc., 527 F.3d 982, 987 (9th Cir. 2008). For example, in Khoja, a biotechnology
                                  15   firm promoted interim clinical study results of a drug showing improvement in heart attacks. 899
                                  16   F.3d at 995. The study was eventually halted after additional data revealed no benefit for heart
                                  17   attacks. Id. at 995-97. The company nevertheless continued to promote the interim results to
                                  18   investors, without mentioning the study’s failure, which caused investors to buy its stock. Id. The
                                  19   Ninth Circuit found that the company’s statements were misleading: “[a]lthough the 25 percent
                                  20   interim results were still technically accurate,” the party, “having learned new information that
                                  21   diminished the weight of those results,” was “obligated to share that information.” Id. at 1015; see
                                  22   also Berson, 527 F.3d at 988 (holding that company that touted its backlog was obligated to
                                  23   disclose information that suggests the backlogged orders would be cancelled). Thus, the question
                                  24   is whether defendants affirmatively placed any facts at issue to require disclosure of additional
                                  25   information to prevent creating a misleading impression for investors. Brody v. Transitional
                                  26   Hospitals Corp., 280 F.3d 997, 1006 (9th Cir. 2002).6
                                  27
                                               6
                                                   The requirement that statements affirmatively create a misleading impression stems from
                                  28
                                                                                          16
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 17 of 46




                                   1          General descriptions of historical results have generally been found not to require
                                   2   disclosure of adverse factors. See, e.g., City of Sunrise Firefighters’ Pension Fund v. Oracle
                                   3   Corp., No. 18-cv-04844-BLF, 2019 WL 6877195, at *12 (N.D. Cal. Dec. 17, 2019); In re Finisar
                                   4   Corp. Sec. Litig., No. 5:11-cv-01252 EJD, 2013 WL 211206, at *4 (N.D. Cal. Jan. 16, 2013).
                                   5   Courts have reasoned that descriptions of historical performance do not represent anything about
                                   6   the causes of that performance or suggest that the performance will continue. See Finisar, 2013
                                   7   WL 211206, at *4 (finding “no duty to opine on how [the party] achieved its previously earned
                                   8   revenues or explain that those conditions would not continue throughout the class period); In re
                                   9   Caere Corp. Sec. Litig., 837 F. Supp. 1054, 1058 (N.D. Cal. 1993) (statements of past results
                                  10   “contain no implicit prediction that those events or conditions will continue”). This has been held
                                  11   true even where the positive performance was achieved through fraudulent practices. See City of
                                  12   Sunrise Firefighters’ Pension Fund, 2019 WL 6877195, at **12-14 (finding accurate reports of
Northern District of California
 United States District Court




                                  13   “illusory” sales driven by “extortionate tactics” were not misleading); In re Redback Networks,
                                  14   Inc. Sec. Litig., No. C 03-5642 JF, 2007 WL 4259464, at *3 (N.D. Cal. Dec. 4, 2007) (finding
                                  15   disclosures of “illegitimate” sales driven by bribery not misleading).
                                  16          However, where a party goes beyond describing historical results and touts specific factors
                                  17   driving those results, it is obligated to disclose negative information related to those factors. See
                                  18   In re LendingClub Sec. Litig., 254 F. Supp. 3d 1107, 1118 (N.D. Cal. 2017); Murphy v. Precision
                                  19   Castparts Corp., No. 3:16-cv-00521-SB, 2017 WL 3084274, at **8-9 (D. Or. June 27, 2017). For
                                  20   example, if a party expressly touts “organic” growth, it must disclose that the sales were not, in
                                  21   fact, organic. In re LendingClub Sec. Litig., 254 F. Supp. 3d at 1118 (finding that party touting
                                  22   “organic growth” was obligated to disclose sales stemmed from self-dealing); Murphy, 2017 WL
                                  23   3084274, at **8-9 (finding securities laws violation where party claimed it could sustain organic
                                  24

                                  25   a lack of “completeness” requirement in the Exchange Act. See Brody, 280 F.3d at 1006. As
                                       explained in Brody, a “completeness” rule would create endless liability because “[n]o matter how
                                  26   detailed and accurate disclosure statements are, there are likely to be additional details that could
                                       have been disclosed but were not.” Id. The reasoning of Brody applies here. Taken to its logical
                                  27   extreme, plaintiff’s argument would require defendants to disclose not only throttling, but all
                                       factors that could possibly “artificially” affect positive results, as well as any market where sales
                                  28   fell below expectations, on each earnings call. Such rule would be untenable and would re-impose
                                       a “completeness” requirement rejected by the Ninth Circuit.
                                                                                          17
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 18 of 46




                                   1   growth without disclosing that it used unsustainable sales tactics); Conha v. Hansen Natural
                                   2   Corp., No. EDCV 08-1249-GW (JCx), 2012 WL 12886194, at *3 (C.D. Cal. Oct. 22, 2012)
                                   3   (finding that defendants were obligated to disclose that revenue was driven by “channel-stuffing”).
                                   4          Here, many statements challenged by plaintiff accurately describe historical results,

                                   5   without implicating the causes of those results, and are thus not actionable. Specifically, the Court

                                   6   finds that the statements challenged by plaintiff in paragraphs 271, 272, 285, 286, 287, 288, 296,

                                   7   297, 298, 304, 325, 326, 327, 350, 351, and 354 are not actionable.

                                   8          However, in a few instances, defendants go beyond representing general historical results

                                   9   and tout specific factors—such as high upgrade rates—that seem to require disclosure of “adverse

                                  10   information that cuts against the positive information.” Khoja, 899 F.3d at 1009. For example, on

                                  11   the Q3 FY17 earnings call, Cook stated that “the upgrades for this fiscal year are the highest that

                                  12   we’ve seen” and then affirmatively opined on the causes of the high upgrade rate without
Northern District of California
 United States District Court




                                  13   mentioning throttling. (CCAC ¶ 270.) Cook then specifically highlighted the “abnormally high”

                                  14   upgrade rate for iPhone 6—the phone that Apple was throttling—and opined that it “bodes well

                                  15   later on.” (Id. ¶ 273.) Assuming the truth of all facts alleged in the CCAC, these statements are

                                  16   affirmatively misleading because they create the impression that the upgrade rate for the throttled

                                  17   phone was the result of “ordinary” factors that “bode[] well” for future sales.7 See Hewlett-

                                  18   Packard Co., 845 F.3d at 1275 (a statement is misleading if “it would give a reasonable investor

                                  19   the impression of a state of affairs that differs in a material way from the one that actually exists”).

                                  20          Additionally, in a few instances, plaintiff challenges defendants’ statements about Apple’s

                                  21   business in Greater China. Plaintiff does not allege that overall revenue in China was declining

                                  22   (judicially noticed documents show that it was increasing), so defendants’ statements about that

                                  23   revenue are not misleading.8 (See CCAC ¶¶ 286, 298, 304, 325, 327, 354.) However, the CCAC

                                  24
                                              7
                                  25             Defendants challenge plaintiff’s “throttling” theory on the ground that plaintiff pleads no
                                       facts to show that throttling was responsible for the high upgrade rates. According to defendants,
                                  26   the upgrade rates really were the result of “many factors.” Defendants’ argument amounts to a
                                       plausibility challenge; because the Court finds plaintiff’s theory plausible in light of the
                                  27   subsequent effect of battery replacement on demand, it does not dismiss on this ground.
                                              8
                                  28            Defendants’ statements about unit growth “rebound” in late 2017 in China also appears to
                                       be consistent with facts alleged in the CCAC. (Compare CCAC ¶ 286-88, with id. ¶ 91.)
                                                                                      18
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 19 of 46




                                   1   does allege declining iPhone sales and low market share in China beginning in late 2017 and 2016,

                                   2   respectively. (Id. ¶¶ 95-97, 108, 153, 185, 221-29.) Several of defendants’ challenged statements

                                   3   directly contradict these allegations. For example, in the Q1 FY18 earnings call, Cook claimed

                                   4   that “the top 5 smartphones [in urban China] were all iPhones,” and in the Q2 FY18 earnings call,

                                   5   Cook again stated that the iPhone was “the most popular smartphone in all of China last quarter.”

                                   6   (Id. ¶¶ 299, 328; see also id. ¶¶ 329-30, 332.) In Form 10-Q for Q2 FY18, Apple also represented

                                   7   that iPhone sales in Greater China were increasing in 2018. (Id. ¶ 336.) Assuming the truth of the

                                   8   facts alleged in the CCAC, these statements were false. (See id. ¶¶ 108 (showing iPhone in fifth

                                   9   place for market share in China), 153 (showing declining market share), 220 (alleging that sales in

                                  10   China were declining).)

                                  11          Finally, plaintiff challenges defendants’ statements on the Q4 FY18 earnings call about

                                  12   positive iPhone sales, as well positive business outlook in China. (Id. ¶¶ 385-86.) Plaintiff alleges
Northern District of California
 United States District Court




                                  13   that sales in China were declining during this time period, and Apple reportedly told its suppliers

                                  14   to halt additional productional lines for the iPhone mere days after making the statement. (Id. ¶¶

                                  15   400-405.) And two months later, Cook admitted to investors that lower than anticipated iPhone

                                  16   revenue “primarily in Greater China” led to missed guidance. (Id. ¶ 410.) Drawing all inferences

                                  17   in favor of plaintiff, the earlier statements were either false or misleading.9 See Berson, 527 F.3d

                                  18   at 987 (finding that company that touted its backlog was obligated to disclose information that

                                  19   suggests the backlogged orders would be cancelled in the near future).

                                  20          Accordingly, the Court finds that the statements at paragraphs 271, 272, 285, 286, 287,

                                  21   288, 296, 297, 298, 304, 325, 326, 327, 350, 351, 354, and 384 of the CCAC are not actionable,

                                  22   but declines to dismiss on this ground the statements at paragraphs 270, 273, 299, 328-30, 332,

                                  23   336, and 385-86.

                                  24          ///

                                  25          ///

                                  26
                                              9
                                  27             Plaintiff challenges Cook’s statement on the Q4 FY 2018 call about that there is “some
                                       level of uncertainty at the macroeconomic level in some emerging markets.” (CCAC ¶ 384.)
                                  28   Even assuming the Apple’s China business had deteriorated, the statement appears to be accurate
                                       when made and unrelated to China specifically.
                                                                                        19
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 20 of 46



                                                                      ii.     Forward Looking Statements
                                   1

                                   2          Defendants claim that certain statements are protected by the PSLRA safe harbor for
                                   3   forward-looking statements. Under 15 U.S.C. § 78u-5(c)(1)(A), a forward-looking statement is
                                   4   not actionable when accompanied by a cautionary statement that the actual results might differ
                                   5   materially from those projected. Additionally, under 15 U.S.C. § 78u-5(c)(1)(B), a forward-
                                   6   looking statement made by a natural person is not actionable when the plaintiff fails to prove that
                                   7   the person had actual knowledge that the statement was false or misleading. Here, many of the
                                   8   challenged statements were made on investor calls that began with cautionary statements and that
                                   9   further directed investors to Apple’s risk disclosures in Forms 10-K and 10-Q. (See RJN Exs. 10-
                                  10   15.) Defendants thus argue that these statements are protected by the safe harbor.
                                  11          The PSLRA safe harbor applies only when “the truth or falsity of the statement cannot be
                                  12   discerned until some point in time after the statement is made.” Mallen v. Alphatec Holdings, Inc.,
Northern District of California
 United States District Court




                                  13   861 F. Supp. 2d 1111, 1126 (S.D. Cal. 2012). By contrast, statements involving future predictions
                                  14   are actionable when they make representations about the past or present that “can demonstrably be
                                  15   proven false.” See Mulligan v. Impax Labs., Inc., 36 F. Supp. 3d 942, 964-65 (N.D. Cal. 2014)
                                  16   (finding that statements that company had “begun” making changes and was “on track” were
                                  17   representations of current fact) (discussing cases); Mallen, 861 F. Supp. 2d at 1126 (finding
                                  18   statement that revenue “will continue to grow” actionable because it represents that revenue is
                                  19   already growing). In the case of “mixed” statements, the forward-looking portion of the statement
                                  20   is protected, but the representations of current or past fact are not. In re Quality Sys., Inc. Sec.
                                  21   Litig., 865 F.3d 1130, 1150 (9th Cir. 2017).
                                  22          Here, defendants plausibly challenge a number of purely forward-looking statements.
                                  23   Specifically, the Court finds that the following statements are purely forward-looking and
                                  24   protected by the PSLRA safe harbor:
                                  25
                                                     In the context of providing earnings guidance, “we believe iPhone revenue will
                                  26                  grow double digits as compared to last year during the March quarter, and also and
                                                      importantly, that iPhone sell-through growth on a year-over-year basis will be
                                  27                  actually accelerating during the March quarter as compared to the December
                                                      quarter.” (CCAC ¶ 302.)
                                  28
                                                                                          20
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 21 of 46




                                                     “So in summary, our guidance for iPhone, we got double-digit year-over-year
                                   1
                                                      growth and acceleration of sell-through growth on a year-over-year basis. For the
                                   2                  balance of the company, in the aggregate, we expect to grow strong double digits
                                                      year-over-year and particularly very strong performance in service and in wearables
                                   3                  like we’ve seen during the December quarter.” (Id.)

                                   4          However, defendants also challenge nine “mixed” statements that contain assertions of past

                                   5   and present fact, including the following:

                                   6             1: iPhone 6 (the throttled iPhone) “had an abnormally high upgrade rate . . . . And so
                                   7              where that affects us in the short term, even though we have great results, it probably
                                                  bodes well later on.” (CCAC ¶ 273.)
                                   8
                                                 2: With regards to iPhones, “between the upgraders and the switchers that we see and
                                   9              still –the first-time buyer category . . . Between those 3 areas, I think we have a lot of
                                                  opportunity.” (Id. ¶ 274.)
                                  10

                                  11             3: “I think in general, even the performance in China, Tim has mentioned it, we think
                                                  that the performance will continue to improve. So those are the drivers of our guidance
                                  12              range for the quarter.” (Id. ¶ 275.)
Northern District of California
 United States District Court




                                  13             4: In the context of a question of whether Apple can expand its market share, “I do
                                  14              think that we can grow both in units and market share . . . . The installed base is
                                                  growing. It’s still growing very strongly. That will generate more upgrades over time.”
                                  15              (Id. ¶ 276.)

                                  16             5: The iPhone X is “the most popular smartphone in all of China last quarter.” (Id. ¶
                                                  328.)
                                  17

                                  18             6: Cook is “not “buy[ing] the view that the [smartphone] market’s saturated. I don’t
                                                  see that from a market point of view or – and certainly not from an iPhone point of
                                  19              view.” (Id. ¶ 328.)
                                  20             7: “iPhone X winds up at the most selling – most popular for every week of the time
                                  21              since the launch . . . And so obviously, at some point, if those technologies move to
                                                  lower price points and that – there’s probably more unit demand.” (Id. ¶ 329.)
                                  22
                                                 8: “The demand trends are 21 percent revenue there is powered by three main areas –
                                  23              iPhone, of course, is growing. In order to grow 21 percent at the country level in
                                                  Greater China you have to grow really well at the iPhone level.” (Id. ¶ 332.)
                                  24

                                  25             9: “We expect the growth to come from strong growth from iPhone from Services and
                                                  from Wearables, which has been a bit of our pattern during the course of the year.” (Id.
                                  26              ¶ 352.)
                                  27

                                  28
                                                                                        21
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 22 of 46




                                   1   These nine statements make representations about both past or present fact and future predictions.

                                   2   Protection is not afforded the former. Defendants nevertheless claim that these “mixed”

                                   3   statements do not contain false representations about the past and present.

                                   4          The first and second statements (¶¶ 273-74) represent that upgrade rates have been high

                                   5   and that the present facts suggest a positive future outlook. The third, fifth, sixth, and eighth

                                   6   statements (¶¶ 275, 328, 332) represent that performance in China is currently improving, that the

                                   7   market is not presently saturated, and that iPhone demand in China is growing. The fourth and

                                   8   seventh statements (¶¶ 276, 329) represent that the installed base is growing and that the iPhone X

                                   9   has been popular since its launch. And the last statement (¶ 352) represents that growth from the

                                  10   iPhone “has been” the pattern over the last year.

                                  11          As to the statements in paragraphs 274, 275, 276, 328 (sixth statement), and 352, the Court

                                  12   agrees with defendants. Plaintiff has not adequately alleged that the representations of past or
Northern District of California
 United States District Court




                                  13   present fact in these statements was false. However, for the reasons stated in the previous section,

                                  14   the representations of past and present fact in paragraphs 273, 328 (fifth statement), 329, and 332

                                  15   are adequately alleged to be misleading. Specifically, Cook’s touting of high upgrade rates for the

                                  16   throttled iPhone creates the misleading impression of organic demand, while the statements in

                                  17   paragraphs 328, 329, and 332 touted positive business outlook mere days before cutting

                                  18   production orders. Plaintiff has therefore adequately alleged that the past- and present- facing

                                  19   portions of these mixed statements are false or misleading.

                                  20          Accordingly, the Court finds that the statements in paragraph 302 are inactionable as

                                  21   forward-looking statements protected by the PSLRA safe harbor; that the statements in paragraphs

                                  22   274, 275, 276, 328 (sixth statement), and 352 are inactionable as mixed statements whose past and

                                  23   present fact representations are not misleading; but that statements in paragraphs 273, 329, 332,

                                  24   and 328 (fifth statement) are actionable as mixed statements whose past- and present- facing

                                  25   portions are adequately alleged to be misleading.

                                  26                                  iii.    Puffery
                                  27          “[V]ague, generalized, and unspecific assertions of corporate optimism or statements of

                                  28   mere puffing cannot state actionable material misstatements of fact under federal securities laws.”
                                                                                           22
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 23 of 46




                                   1   In re Cornerstone Propane Partners, L.P. Sec. Litig., 355 F. Supp. 2d 1069, 1087 (N.D. Cal.

                                   2   2005). Statements are puffery when they are “not measurable” or not “capable of objective

                                   3   verification.” Or. Pub. Emps. Ret. Fund, 774 F.3d at 606. However, even “general statements of

                                   4   optimism” may be misleading “when those statements address specific aspects of a company’s

                                   5   operation that the speaker knows to be performing poorly.” In re Quality Sys., 865 F.3d at 1143.

                                   6   For example, statements that a company “anticipates a continuation of its accelerated expansion

                                   7   schedule” when the expansion is already failing are materially misleading. Id. (citing Fecht v.

                                   8   Price Co., 70 F.3d 1078, 1081 (9th Cir. 1995)); see also Warshaw v. Xoma Corp., 74 F.3d 955,

                                   9   959 (9th Cir. 1996) (statements that “everything [was] going fine” with FDA approval was

                                  10   misleading when clinical studies failed to produce results that could lead to FDA approval);

                                  11   Karinski v. Stamps.com, Inc., No. CV 19-1828-MWF (SKx), 2020 WL 281716, at **10-11 (C.D.

                                  12   Cal. Jan. 17, 2020) (statement that company was “very happy” with a business partner and its
Northern District of California
 United States District Court




                                  13   reseller practice was misleading where company was trying to end the reseller practice) .

                                  14          Here, plaintiff challenges a number of statements that defendants correctly identify as

                                  15   puffery. Thus:

                                  16
                                                 “However, if you look at it from an upgrade rate point of view instead of the absolute
                                  17              number, the rate is similar to what we saw with the previous iPhones, except for iPhone
                                                  6, which as we called out in the past had an abnormally high upgrade rate . . . . And so
                                  18              where that affects us in the short term, even though we had great results, it probably
                                                  bodes well later on.” (Id. ¶ 273.)
                                  19

                                  20             “I think it’s up to investors as to what things they would like to focus on, so I don’t
                                                  want to put myself in the position of that. The way that I look at this and I – the
                                  21              numbers you’ve quoted, I have a different view of them. But generally what we see
                                                  with iPhone is the reliability of iPhone is fantastic.” (CCAC ¶ 300.)
                                  22
                                                 “[W]e’ll provide the qualitative commentary when it is important and relevant, but at
                                  23              the end of the day, we make our decisions to – from a financial standpoint, to try and
                                  24              optimize our revenue and our gross margin dollars. And that, we think, is the focus
                                                  that is in the best interest of our investors.” (Id. ¶ 388.)
                                  25
                                              However, plaintiff also challenges defendants’ over-optimistic statements in areas where
                                  26
                                       plaintiff alleges defendants knew they were going to fail. For example, plaintiff challenges the
                                  27
                                       following statements made during the Q3 FY17 and Q3 FY18 earnings call:
                                  28
                                                                                        23
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 24 of 46




                                                    “The XS and XS Max got off to a really great start, and we’ve only been selling for a
                                   1
                                                     few weeks. . . . Usually, there is some amount of wait until a product shows—another
                                   2                 product shows up in look, but in—that—in looking at the data, on the sales data for XS
                                                     and XS Max, there’s not obvious evidence of that in the data as I see it.” (Id. ¶ 385.)
                                   3

                                   4          According to plaintiff, this statement was made mere days before Apple cut production
                                   5   lines for the iPhone. Although investors understand that corporate optimism may be unreliable, a
                                   6   party cannot affirmatively create a positive impression of an area it knows to be doing poorly. See
                                   7   In re Quality Sys., 865 F.3d at 1143. Accordingly, the Court finds that the statements at
                                   8   paragraphs 273, 300, and 388 are inactionable puffery, but that the statement at paragraph 385 is
                                   9   actionable.
                                  10                                   iv.     Statements of Opinion or Belief
                                  11          Defendants argue that a number of the challenged statements are inactionable as opinions
                                  12   and beliefs. To allege that such statements are misleading, plaintiff must show that (1) the speaker
Northern District of California
 United States District Court




                                  13   did not hold the belief expressed, and (2) the belief is objectively untrue. City of Dearborn
                                  14   Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 615-16 (9th Cir. 2017)
                                  15   (citing Omnicare, Inc. v. Laborers Dist. Council Const. Industry Pension Fund, 575 U.S. 175, 186
                                  16   (2015)).10 Alternatively, plaintiff may show that a statement of fact contained within an opinion
                                  17   statement is materially misleading because it is untrue. Id. at 616. Finally, plaintiff may also raise
                                  18   an omission theory by alleging “facts going to the basis of the [speaker’s] opinion . . . whose
                                  19   omission makes the opinion statement at issue misleading to a reasonable person reading the
                                  20   statement fairly and in context.” Id.
                                  21          Here, the Court finds that the following statements are inactionable because plaintiff fails
                                  22   to allege facts to show that the speaker did not hold the belief or that the belief was objectively
                                  23   untrue, or that any representation of fact or omission in these statements was false or misleading:
                                  24

                                  25

                                  26          10
                                                 Plaintiff cites out-of-circuit cases stating that just statements couched in the terms “I
                                       think” or “I believe” do not cease to be actionable. E.g., Carvelli v. Ocwen Fin. Corp., 934 F.3d
                                  27   1307, 1322 (11th Cir. 2019). Those cases are consistent with the standard applied here.
                                  28
                                                                                         24
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 25 of 46




                                                  “I think the upgrade rate is a function of many, many different things, from the size of
                                   1
                                                   the installed base, the age of the installed base, the product that is new at the time, the
                                   2               regional distribution, the upgrade plans that are in various markets around the world.”11
                                                   (CCAC ¶ 270.)
                                   3
                                                  “I don’t think that iPhone will get a tariff on it, is my belief, based on what I’ve been
                                   4               told and what I see.” (Id. ¶ 346.)
                                   5
                                                  “I don’t think that Apple is going to get caught up in a tariff there. But I don’t know
                                   6               this, but I don’t think so because if we were it would hurt the U.S. And so it doesn’t
                                                   make sense to do, from that point of view.” (Id. ¶ 347.)
                                   7
                                                  “I think the smartphone market is very healthy.” (Id. ¶ 353.)
                                   8

                                   9              “There is a fourth tariff . . . also focused on goods that are imported from China. . . .
                                                   Probably like everyone else, we’re evaluating that one, and we’ll be sharing our views
                                  10               of it with the administration.” (Id. ¶ 354.)
                                  11              “As demonstrated by our financial performance in recent years, the number of units
                                  12               sold in any 90-day period is not necessarily representative of the underlying strength of
Northern District of California




                                                   our business. Furthermore, our unit of sale is less relevant for us today than it was in
 United States District Court




                                  13               the past given the breadth of our portfolio and the wider sales price dispersion within
                                                   any given product line.” (Id. ¶ 387.)
                                  14
                                                  “Given the rationale on why we do not believe that providing unit sales is particularly
                                  15
                                                   relevant for our company at this point, I can reassure you that it is our objective to
                                  16               grow unit sales for every product category that we have.” (Id. ¶ 388.)

                                  17              “Our installed base is growing at double digit, and so there’s no – and that’s probably a
                                                   much more significant metric for us from an ecosystem point of view and customer
                                  18               loyalty, et cetera. The second thing is this is a little bit like if you go to the market and
                                  19               you push your cart up to the cashier and she says or he says, ‘How many units you
                                                   have in there?,’ it sort of – it doesn’t matter a lot how many units there are in there in
                                  20               terms of the overall value of what’s in the cart.” (Id.)

                                  21          Plaintiff fails to allege any facts to show that defendants did not hold the beliefs expressed
                                  22   here. Plaintiff also fails to allege any facts to show that the representations of fact or omissions in
                                  23   these statements were false or misleading. Plaintiff claims that Apple stopped reporting unit sales
                                  24   to “cover up” their decline, but its assertions are purely speculative and insufficient to show these
                                  25
                                              11
                                  26             Although plaintiff claims that high upgrade rates were driven by throttling, Cook’s
                                       statement is not inconsistent with that allegation. As the Supreme Court explained, a statement is
                                  27   not misleading simply because the speaker “knows, but fails to disclose, some fact going the other
                                       way.” Omnicare, 575 U.S. at 189. “Reasonable investors understand that opinions sometimes rest
                                  28   on a weighing of competing facts” and “the presence of such facts is one reason why an issuer
                                       may frame a statement as an opinion, thus conveying uncertainty.” Id. at 189-90.
                                                                                         25
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 26 of 46




                                   1   statements were false. Plaintiff also alleges no facts to suggest that the tariff-related statements

                                   2   were false or misleading.

                                   3          By contrast, the Court finds that the following statement is actionable:

                                   4
                                                 In the context of emerging market issues, “[i]n relation to China specifically, I would
                                   5              not put China in that category. Our business in China was very strong last quarter. . . .
                                                  iPhone, in particular, was very strong double-digit growth there.” (Id. ¶ 386.)
                                   6

                                   7   This statement contains representations of fact—that China is not facing emerging market issues
                                   8   like other countries and that Apple’s business there is strong. Although defendants claim that this
                                   9   statement is literally true because it concerns “last quarter,” the context clearly suggests that
                                  10   business there continues to be strong. Apple itself admitted mere two months later that it “saw”
                                  11   troubling signs coming out of China, as well as emerging market issues, “as the quarter went on”
                                  12   that were “particularly bad in November,” when the statement was made. (Id. ¶ 411.) Even when
Northern District of California
 United States District Court




                                  13   framed as an opinion, a reasonable investor “expects not just that the issuer believes the opinion
                                  14   (however irrational), but that it fairly aligns with the information in the issuer’s possession at the
                                  15   time.” Align Tech., 856 F.3d at 615 (quoting Omnicare, 575 U.S. at 189). Plaintiff adequately
                                  16   alleges that Cook’s statement did not align with the information he possessed at the time and was
                                  17   therefore misleading.
                                  18          Accordingly, the Court finds that statements alleged at paragraphs 270, 346, 347, 353, 354,
                                  19   387, and 388 of the CCAC are inactionable expressions of opinion, but that the statement at
                                  20   paragraph 386 is actionable.
                                  21

                                  22                                  v.      Remaining Statements
                                  23                                  (i)     Risk Disclosures
                                  24          Plaintiff challenges the adequacy of Apple’s risk disclosures, which defendants move to
                                  25   dismiss. Typically, “where a company’s filings contain abundant and specific disclosures
                                  26   regarding the risks facing the company, as opposed to terse, generic statements, the investing
                                  27   public is on notice of these risks and cannot be heard to complain that the risks were masked as
                                  28   mere contingencies.” In re Violin Memory Sec. Litig., No. 13-cv-5486 YGR, 2014 WL 5525946,
                                                                                         26
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 27 of 46




                                   1   at *12 (N.D. Cal. Oct. 31, 2014) (quoting Plevy v. Haggerty, 38 F. Supp. 2d 816, 832 (C.D. Cal.

                                   2   1998)). However, when the risks have already materialized, disclosing them “in the abstract”

                                   3   while omitting that they have “already come to fruition” is misleading. Siracusano v. Matrixx

                                   4   Initiatives, Inc., 585 F.3d 1167, 1181 (9th Cir. 2009). For example, in Siracusano, the court found

                                   5   that a company’s risk disclosures warning of product liability claims in the abstract were

                                   6   misleading when the company was already facing multiple such lawsuits. Id.; see also Berson,

                                   7   527 F.3d at 986 (finding that risk disclosure of contract cancellations did not immunize statements

                                   8   touting backlog orders that would be cancelled). The conclusion followed from the general rule

                                   9   that once a company makes an affirmative representation, it must do so in a way that does not

                                  10   mislead investors. Siracusano, 585 F.3d at 1181 (citing Berson, 527 F.3d at 987).

                                  11           Here, Apple’s risk disclosures broadly address risks from competition and economic

                                  12   conditions. (CCAC ¶¶ 279, 291, 311, 335, 358, 395.) Plaintiff claims that these disclosures are
Northern District of California
 United States District Court




                                  13   inadequate because they warned of risks that already materialized, including risk from throttling

                                  14   revelations, the battery replacement program, and deteriorating economic conditions in China.

                                  15   However, none of the risk disclosures broach any those topics, “in the abstract” or otherwise; they

                                  16   are simply silent about them. At most, the disclosures address global risks of economic downturn

                                  17   and competition, but do not specifically address economic conditions or business outlook in

                                  18   China. Accordingly, plaintiff fails to state an omission theory because it fails to show that the

                                  19   disclosures affirmatively broached any topic to make the lack of additional disclosure misleading.

                                  20   Markette, 2017 WL 4310759, at *7; see also Maritime Asset Mgmt., LLC v. NeurogesX, Inc., No.

                                  21   12-CV-5034 YGR, 2013 WL 5442394, at *7 (N.D. Cal. Sept. 30, 2013) (“[W]hile plaintiffs may

                                  22   have wanted to know [the omitted fact], the statements at issue were not rendered misleading by

                                  23   virtue of failure to disclose that fact.”).

                                  24           Plaintiff also argues that the disclosures are misleading because they represented that

                                  25   “there have been no material changes in market risk.” (CCAC ¶¶ 312, 337, 357, 359.) The Court

                                  26   may consider the context in which statements were made in order to determine if they are

                                  27   actionable. Mulligan, 36 F. Supp. 3d at 966. Here, context demonstrates that the statement related

                                  28   to “market risk” refers to interest rate and foreign currency risks, not risks related to throttling or
                                                                                          27
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 28 of 46




                                   1   economic downturn. (See RJN Exs. 17 at 32, 18 at 33, 19 at 35; see also id. Ex. 20 at 36

                                   2   (discussing market risk in terms of interest rate and foreign currency).) Accordingly, the

                                   3   statements that “market risk” remains unchanged are not adequately alleged to be false or

                                   4   misleading. Apple’s risk disclosures are therefore not actionable.

                                   5                                   (ii)    Cook’s Letter to Congress
                                   6           Plaintiff challenges Apple’s February 2, 2018 letter to Congress as false or misleading.
                                   7   Following the throttling revelations in December 2017, U.S. Senator John Thune (R-S.D.) sent
                                   8   Apple a letter posing a series of questions about its throttling practice. In relevant part, Senator
                                   9   Thune asked “[d]oes Apple plan to release a similar software update feature to throttle back
                                  10   processing performance for newer iPhone models” and “[w]hat notice does it plan to provide to
                                  11   customers before doing so?” (RJN Ex. 22 at 4.) Apple responded as follows:
                                  12
Northern District of California




                                               All iPhone models have basic performance management to ensure that the battery and
 United States District Court




                                  13           overall system operates as designed and internal components are protected. And, in the
                                               case of hot temperature, the performance management ensures that the device stays within
                                  14           safety limits. Such basic performance management is required for safety and expected
                                               function, and it cannot be turned off.
                                  15

                                  16           iPhone 8, iPhone 8 Plus, and iPhone X models include hardware updates that allow a more
                                               advanced performance management system that more precisely allows iOS to anticipate
                                  17           and avoid an unexpected shutdown.

                                  18   (Id.; CCAC ¶ 317.) Defendants claim that this statement is not misleading because it does not
                                  19   constitute a “promise” not to throttle and does not relate to plaintiff’s stated reason for its falsity
                                  20   (that throttling “previous year’s iPhones was a part of Apple’s regular practice” [CCAC ¶ 318]).
                                  21   The Court disagrees. In the context of Senator Thune’s question regarding whether Apple intends
                                  22   to throttle new phones, Apple’s answer constitutes a representation that it does not intend to do so
                                  23   because hardware updates make throttling unnecessary. Plaintiff adequately alleges that this
                                  24   statement was false or misleading because Apple continued to throttle newer iPhones as recently
                                  25   as 2019. (Id. ¶¶ 168-73.)
                                  26           Defendants also argue that this statement was not made “in connection with the purchase
                                  27   or sale of a security.” A statement is made “in connection with” purchase or sale of securities if it
                                  28   was made “in a manner reasonably calculated to influence the investing public.” McGann v. Ernst
                                                                                          28
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 29 of 46




                                   1   & Young, 102 F.3d 390, 393 (9th Cir. 1996) (quoting Wessel v. Buhler, 237 F.2d 279, 282 (9th

                                   2   Cir. 1971)). Although the kind of statements found to satisfy this requirement typically target

                                   3   investors directly, “there is no rule that only market-related documents, such as regulatory filings,

                                   4   public presentations, or press releases, can contain actionable misstatements under Section 10(b).”

                                   5   Intel, 2019 WL 1427660, at *11 n.14. The Court finds it plausible that “reasonable investors

                                   6   would base their investment decisions” on Apple’s representations to Congress. See id. (quoting

                                   7   Buen v. LifeLock, Inc., No. CV 0-14-00416, 2015 WL 12819154, at *9 (D. Ariz. July 21, 2015)).

                                   8          Lastly, defendants argue that Apple’s letter to Congress is protected by the Noerr-

                                   9   Pennington doctrine. The Noerr-Pennington doctrine protects “those who petition any department

                                  10   of the government for redress . . . from statutory liability for their petitioning conduct.” SOSA v.

                                  11   DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir. 2006). The seldom-used doctrine originated to

                                  12   protect concerted political activity from liability under the Sherman Act. See United Mine Worker
Northern District of California
 United States District Court




                                  13   of Am. v. Pennington, 381 U.S. 657 (1965); Eastern R.R. Presidents Conference v. Noerr Motor

                                  14   Freight, Inc., 365 U.S. 127, 138 (1961). However, it has been extended to shield false statements

                                  15   in other contexts. See Nunag-Tanedo v. E. Baton Rouge Parish School Bd., 711 F.3d 1136, 1139

                                  16   (9th Cir. 2013) (summarizing cases). For example, in Tuosto v. Philip Morris USA Inc., the court

                                  17   found that a cigarette company’s testimony about cigarette health risks to Congress was protected

                                  18   by the doctrine. No. 05 Civ. 9284(PKL), 2007 WL 2398507, at **5-6 (S.D.N.Y. Aug. 21, 2007).

                                  19          The Court declines to dismiss based on the Noerr-Pennington doctrine. There is no

                                  20   evidence that Apple was seeking any redress from Congress that implicates its First Amendment

                                  21   right to petition. See Nunag-Tanedo, 711 F.3d at 1139. According to the CCAC, the letter was

                                  22   sent in response to an inquiry by Senator Thune. (CCAC ¶ 163.) There is no evidence that any

                                  23   particular legislation or government effort was pending that Apple intended to influence. In light

                                  24   of the underdeveloped factual record and the abbreviated legal arguments, the Court declines to

                                  25   dismiss on this ground at this stage.

                                  26                                  (iii)    June 1, 2018 Statement in UBS Analyst Report
                                  27          Plaintiff alleges that defendants falsely represented to a UBS analyst that “the battery

                                  28   replacement program is having little impact on shipments.” (CCAC ¶ 345.) The statement was
                                                                                         29
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 30 of 46




                                   1   reprinted in an analyst report titled as follows: “Apple says the battery replacement program is

                                   2   having little impact on shipments.” (Id.; see also RJN Ex. 48.) Defendants now claim that the

                                   3   statement is inactionable as a “statement[] of third-party analysts.” See Caere Corp., 837 F. Supp.

                                   4   at 1059 (holding that in order to be liable for forecasts by outside analysts, a corporate insider

                                   5   must have adopted the forecast and known that the forecast was unreasonable while failing to

                                   6   disclose that unreasonableness to investors).

                                   7          Here, Defendants’ argument fails. The UBS analyst report is not a “forecast[] made by

                                   8   outside securities analysts”; it is a reprinting of Apple’s statement. Defendants may be liable for

                                   9   statements made to outside analysts. See Nursing Home Pension Fund, Local 144 v. Oracle

                                  10   Corp., 380 F.3d 1226, 1235 (9th Cir. 2004) (“[W]hen statements in analysts’ reports clearly

                                  11   originated from the defendants, and do not represent a third party’s projection, interpretation, or

                                  12   impression, the statements may be held actionable even if they are not exact quotations.”); Cooper
Northern District of California
 United States District Court




                                  13   v. Pickett, 137 F.3d 616, 624 (9th Cir. 1997) (rejecting argument that party cannot be liable for

                                  14   misleading statements made to securities analysts).

                                  15                                  (iv)    Statements Regarding the Battery Replacement Program
                                  16          Plaintiff challenges defendants’ representations about tracking or analyzing the effect of

                                  17   the battery replacement program. Specifically, plaintiff challenges Cook’s following statements:

                                  18
                                                 “Toni – On the battery, Toni, we did not consider in any way, shape, or form, what it
                                  19              would do to upgrade rates. We did it because we thought it was the right thing to do
                                                  for our customers. And I – sitting here today, I don’t know what effect it will have.”
                                  20              (CCAC ¶ 300.)

                                  21             “I would point out that, that happened some time ago, and so it’s very difficult
                                  22              currently to ever get a real-time handle on replacement rate because you’re obviously
                                                  not -- you don’t know the replacement rate for the products you’re currently selling.”
                                  23              (Id. ¶ 301.)

                                  24             “In terms of batteries, we have never done an analysis internally about how many
                                                  people decided to get a lower-priced battery than buy another phone because it was
                                  25              never about that for us. It was always about doing something great for the user. And I
                                  26              think if you treat the users and customers well, then you have a good business over
                                                  time, and so that’s how we look at that.” (Id. ¶ 353.)
                                  27

                                  28
                                                                                         30
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 31 of 46




                                   1            Plaintiff alleges that these statements were false because Apple was tracking battery

                                   2   replacement rates, both at the store level and globally. (Id. ¶¶ 251, 254 (citing confidential

                                   3   witnesses).) Plaintiff also alleges that Apple was having internal discussions about the impact of

                                   4   battery replacement on the upgrade cycle (id. ¶ 252) and was having all-hands “state of the union”

                                   5   meetings discussing the effects of the battery replacement program on iPhone sales. (Id. ¶ 253.)

                                   6          Defendants argue that these statements were technically true. Defendants claim that

                                   7   Cook’s statement that Apple “did not consider in any way, shape or form what [the program]

                                   8   would do to upgrade rates” was correct because Cook was describing the decision-making process

                                   9   that led up to the battery replacement program, not its after-effects. Defendants similarly claim

                                  10   that Cook’s statement that “you don’t know the replacement rate for the products you’re currently

                                  11   selling” was true because the battery replacement program concerned past products (i.e., not the

                                  12   iPhones Apple was currently selling). Finally, defendants claim that Cook’s statement that “we
Northern District of California
 United States District Court




                                  13   have never done an analysis internally about how many people decided to get a lower-priced

                                  14   battery than buy another phone” was correct because tracking and analysis are not the same.

                                  15          Defendants’ arguments are largely unpersuasive. Even if the statements are technically

                                  16   correct, they are misleading when read in context because they create an “impression of a state of

                                  17   affairs that differs in a material way from the one that actually exists.” Retail Wholesale & Dep’t

                                  18   Store Union Local 338 Ret. Fund, 845 F.3d at 1275. Specifically, the first statement came in

                                  19   response to a question about earnings guidance as it relates to the battery replacement program

                                  20   effect on demand. (CCAC ¶ 300.) Similarly, the second and third statements arose in the context

                                  21   of questions regarding the battery replacement program’s impact on current demand and sales.

                                  22   (Id. ¶ 301, 353.) In the context of these questions, the answers create a misleading impression that

                                  23   defendants possessed no information to suggest that the battery replacement program would hurt

                                  24   demand. Accordingly, the Court does not dismiss on this ground.

                                  25                                                    ***

                                  26          In summary, and for the reasons stated above, the Court finds that the following material

                                  27   misrepresentations or omissions are sufficiently pled to be false or misleading:

                                  28
                                                                                        31
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 32 of 46




                                                  Statements about strong market share and iPhone sales in China. (Id. ¶¶ 299, 328, 329,
                                   1
                                                   330, 332, 336, 385, 386.)
                                   2
                                                  Statements about tracking and considering the effect of the battery replacement
                                   3               program on demand. (Id. ¶¶ 300, 301, 345, 353.)
                                   4              Cook’s letter to Congress. (Id. ¶ 317.)
                                   5

                                   6   The Court finds the remaining statements inactionable for the reasons stated above.

                                   7          C.      Scienter
                                   8                  1.      Legal Standard
                                   9          Scienter is defined as “a mental state embracing intent to deceive, manipulate, or defraud.”

                                  10   Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n. 12 (1976). To plead scienter, the complaint

                                  11   must “state with particularity facts giving rise to a strong inference that the defendant acted with

                                  12   the required state of mind.” 15 U.S.C. § 78u–4(b)(2)(A) (emphasis supplied). “The inference that
Northern District of California
 United States District Court




                                  13   the defendant acted with scienter need not be irrefutable, i.e., of the ‘smoking gun’ genre, or even

                                  14   the ‘most plausible of competing inferences.’” Tellabs, 551 U.S. at 324 (citation omitted).

                                  15   Rather, a complaint survives if, “[w]hen the allegations are accepted as true and taken collectively

                                  16   . . . a reasonable person [would] deem the inference of scienter at least as strong as any opposing

                                  17   inference.” Id. at 326. In determining whether this requirement is met, the Court must view the

                                  18   allegations as a whole and determine whether plaintiffs have raised an inference of scienter that is

                                  19   “cogent and compelling, thus strong in light of other explanations,” to satisfy the PSLRA standard.

                                  20   S. Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 784 (9th Cir. 2008) (citing Tellabs, 551 U.S. at 326).

                                  21   When assessing allegations holistically, the Court views circumstances that are probative of

                                  22   scienter with a practical and common-sense perspective. Id.

                                  23          Nonetheless, the PSLRA demands “particular allegations which strongly imply

                                  24   defendants’ contemporaneous knowledge that the statement was false when made.” Berson, 527

                                  25   F.3d at 989 (emphasis in original). A strong inference of scienter “must be more than merely

                                  26   plausible or reasonable—it must be cogent and at least as compelling as any opposing inference of

                                  27   non-fraudulent intent.” Tellabs, 551 U.S. at 314. The inference must be that “the defendant[ ]

                                  28   made false or misleading statements either intentionally or with deliberate recklessness.” Zucco
                                                                                        32
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 33 of 46




                                   1   P’ners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009) (emphasis supplied) (internal

                                   2   quotation marks omitted). Deliberate recklessness means that the reckless conduct “reflects some

                                   3   degree of intentional or conscious misconduct.” S. Ferry LP, 542 F.3d at 782. “[A]n actor is

                                   4   [deliberately] reckless if he had reasonable grounds to believe material facts existed that were

                                   5   misstated or omitted, but nonetheless failed to obtain and disclose such facts although he could

                                   6   have done so without extraordinary effort.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 390 (9th

                                   7   Cir. 2010) (quoting Howard v. Everex Sys., Inc., 228 F.3d 1057, 1064 (9th Cir. 2000)).

                                   8          “[F]acts showing mere recklessness or a motive to commit fraud and opportunity to do so

                                   9   [may] provide some reasonable inference of intent,” but are not independently sufficient. In re

                                  10   Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 974 (9th Cir. 1999), abrogated on other grounds

                                  11   by S. Ferry LP, 542 F.3d at 784. It may also be reasonable to conclude that high-ranking

                                  12   corporate officers have knowledge of the critical core operation of their companies. S. Ferry LP,
Northern District of California
 United States District Court




                                  13   542 F.3d at 785–86.

                                  14                  2.      Analysis
                                  15          Because Plaintiff advances four different theories of falsehood, the CCAC must allege

                                  16   facts showing scienter under each theory. Specifically, plaintiff must allege facts to show that

                                  17   defendants acted with scienter when promoting high iPhone upgrade rates to investors without

                                  18   disclosing the effects of throttling; describing strong market share and iPhone sales in China;

                                  19   claiming that Apple was not considering the effect of the battery replacement program; and

                                  20   representing to Congress that hardware updates would address battery shutdowns in newer phones.

                                  21

                                  22          Plaintiff seeks to establish scienter using three avenues: (1) evidence of insider trading, (2)

                                  23   statements by confidential witnesses, and (3) the “core operations” theory. The Ninth Circuit has

                                  24   approved of a dual analysis—“first considering whether any individual allegation gives rise to

                                  25   scienter and then assessing the allegations in combination”—to determine scienter. In re VeriFone

                                  26   Holdings, Inc. Sec. Litig., 704 F.3d 694, 702-03 (9th Cir. 2012). Accordingly, the Court first

                                  27   considers each type of allegation by itself and then considers them in combination to obtain a

                                  28   “holistic” view of scienter allegations for each theory.
                                                                                         33
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 34 of 46



                                                               a.     Alleged Insider Trading
                                   1
                                              Plaintiff first claims that Cook and Maestri engaged in highly unusual and suspicious stock
                                   2
                                       sales during the Class Period. “‘Unusual’ or ‘suspicious’ stock sales by corporate insiders may
                                   3
                                       constitute circumstantial evidence of scienter.” Quality Sys., 865 F.3d at 1146 (quoting Silicon
                                   4
                                       Graphics, 183 F.3d at 986). However, to be probative of scienter, the level of trading must be
                                   5
                                       “dramatically out of line with prior trading practices at times calculated to maximize the personal
                                   6
                                       benefit from undisclosed information.” Zucco, 552 F.3d at 1005 (quoting Silicon Graphics, 183
                                   7
                                       F.3d at 986)). Courts consider three factors in this regard: “(1) the amount and percentage of
                                   8
                                       shares sold by insiders, (2) the timing of the sales; and (3) whether the sales were consistent with
                                   9
                                       the insider’s prior trading history.” Id. (quoting Silicon Graphics, 183 F.3d at 986).
                                  10
                                              Plaintiff focuses primarily on the first and third factors to argue that defendants’ trading
                                  11
                                       was suspicious. First, plaintiff points out that the amounts sold by the individual defendants were
                                  12
Northern District of California




                                       objectively large—Cook sold $100 million worth of shares, while Maestri sold $30.6 million
 United States District Court




                                  13
                                       worth of shares. (CCAC ¶¶ 450-51.) These sales constituted a large percentage of defendants’
                                  14
                                       total shares—Cook sold 30.3% of his overall shares, while Maestri sold 92.3% during the Class
                                  15
                                       Period. (Id.) Second, the sales generated greater proceeds compared to the Control Period.
                                  16
                                       Cook’s proceeds increased by 24% during the Class Period, while Maestri’s increased by 130%.
                                  17
                                       (Id. ¶ 454.) Plaintiff thus claims that the sales were “unusual.” Finally, plaintiff alleges that the
                                  18
                                       timing was suspicious because the sales occurred before the market was fully aware of the risks
                                  19
                                       associated with throttling, decreasing demand in China, and the effects of the battery replacement
                                  20
                                       program. (Id. ¶ 456.)
                                  21
                                              Although defendants’ sales were undoubtedly large, they appear to be consistent with
                                  22
                                       Cook’s and Maestri’s historical trading practices. As alleged in the CCAC, Cook sold more shares
                                  23
                                       during the Control Period than during the Class Period—742,454 shares compared to 533,783.12
                                  24
                                       (Id. ¶ 448.) The proceeds from these sales increased by around $20 million, but the difference
                                  25

                                  26          12
                                                The magnitude of the sales was also consistent on a percentage basis. According to
                                  27   defendants, Cook sold 45.2% of his available holdings during the Control Period, compared to
                                       30.3% allegedly sold in the Class Period. (RJN at 4.) Maestri sold 99.4% of his holdings during
                                  28   the Control Period, compared to 92.3% during the Class Period. (Id.)

                                                                                         34
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 35 of 46




                                   1   could be explained by the higher price per share. (Id.) Maestri sold somewhat more shares during

                                   2   the Class Period—144,136 compared to 107,114 shares—and reaped more from the proceeds,

                                   3   which is marginally less consistent with historic trading practices. The timing of the sales also

                                   4   does not suggest unusual or suspicious practices. As alleged in the CCAC, Cook sold most of his

                                   5   shares in a two-day period in August 2017 and August 2018, shortly after Apple’s release of

                                   6   quarterly results. (Id. ¶¶ 448, 269, 349.) Such timing is common—officers of publicly traded

                                   7   corporations frequently make stock transactions following positive earnings announcements. See

                                   8   Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1037 (9th Cir. 2002). Plaintiff’s only allegation

                                   9   regarding suspicious timing is that defendants made the sales while aware of the alleged risks, but

                                  10   plaintiff does not connect the timing to the manifestation or onset of any risk. (Id. ¶ 456.) Indeed,

                                  11   defendants’ sales occurred far in time from the onset of the throttling practice or the alleged

                                  12   decline in Greater China iPhone demand.
Northern District of California
 United States District Court




                                  13          Accordingly, plaintiff’s sole evidence of unusual and suspicious trading lies in the

                                  14   magnitude of the transactions. Because the size of the transactions appears to be consistent with

                                  15   historical practices, and the timing of the sales is not unusual, the Court finds that these

                                  16   transactions are not so “dramatically out of line” as to evidence scienter. See Zucco, 552 F.3d at

                                  17   1005; see also Metzler, 540 F.3d at 1067 (finding that sale of large percentage of holdings, without

                                  18   more, was not probative of scienter); Osher v. JNI Corp., 308 F. Supp. 2d 1168, 1195 (S.D. Cal.

                                  19   2004) (same).13

                                  20                          b.      Confidential Witnesses
                                  21          Plaintiff also relies on statements by confidential witnesses (“CWs”)—former Apple

                                  22   employees and employees of Apple’s competitors and suppliers—to establish that defendants were

                                  23   aware of declining iPhone sales and considered the effects of the battery replacement program.

                                  24   (CCAC ¶¶ 206-267.) A complaint relying on statements of confidential witnesses “must pass two

                                  25

                                  26          13
                                                 Defendants also argue that the transactions were not suspicious because they were made
                                  27   pursuant to 10b5-1 trading plans. However, the use of the 10b5-1 plan is an affirmative defense
                                       that does not rebut well-pled allegations of scienter at the pleading stage. See In re Questcor Sec.
                                  28   Litig., No. SA CV 12-01623 DMG (FMOx), 2013 WL 5486762, at *16 (C.D. Cal. Oct. 1, 2013);
                                       In re UTStarcom, Inc. Sec. Litig., 617 F. Supp. 2d 964, 976 (N.D. Cal. 2009).
                                                                                         35
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 36 of 46




                                   1   hurdles to satisfy the PSLRA pleading requirements.” Zucco, 552 F.3d at 995. First, the

                                   2   complaint must describe the confidential witnesses with sufficient particularity to establish their

                                   3   reliability and personal knowledge. Id. Second, the statements reported by the confidential

                                   4   witnesses must themselves be probative of scienter. Id. Defendants challenge plaintiff’s

                                   5   allegations on both grounds. First, defendants point out that none of the CWs knew or had any

                                   6   interactions with Cook or Maestri, so cannot plausibly opine on those defendants’ knowledge.

                                   7   Second, defendants argue that the allegations related to “sales reports” and other corporate

                                   8   practices are too vague to establish scienter.

                                   9          Personal knowledge of the defendants is not strictly necessary to establish scienter. See

                                  10   Nursing Home Pension Fund, 380 F.3d at 1231 (relying on statements by former employees and

                                  11   managers to find that defendants knew of sales data). However, “if a plaintiff is to rely on the

                                  12   existence of reports as a means of establishing knowledge, she must ‘include adequate
Northern District of California
 United States District Court




                                  13   corroborating details,’ such as the ‘sources of her information with respect to the reports, how she

                                  14   learned of the reports, who drafted them, . . . which officers received them, and ‘an adequate

                                  15   description of their contents.’” In re Vantive Corp. Sec. Litig., 283 F.3d 1079, 1087-88 (9th Cir.

                                  16   2002), abrogated on other grounds as recognized by In re Arrowhead Pharma., Inc. Sec. Litig.,

                                  17   782 F. App’x 572 (9th Cir. 2019); see also Police Ret. Sys. Of St. Louis v. Intuitive Surgical, Inc.,

                                  18   759 F.3d 1051, 1063 (9th Cir. 2014) (finding witness statements did not support scienter because

                                  19   they “do not detail the actual contents of the reports the executives purportedly referenced or had

                                  20   access to”). Allegations of “corporate management’s general awareness of the day-to-day

                                  21   workings of the company’s business do not establish scienter—at least absent some additional

                                  22   allegation of specific information conveyed to management and related to fraud.” 14 Metzler, 540

                                  23   F.3d at 1068; see also Zucco, 552 F.3d at 1000 (finding allegations that senior management

                                  24   reviewed accounting numbers and held meetings to discuss the numbers insufficient for scienter).

                                  25

                                  26          14
                                                 As explained in Vantive, “[t]he reason for requiring such details [is] that ‘every
                                  27   sophisticated corporation uses some kind of internal reporting system reflecting earlier forecasts,’”
                                       so “allowing a plaintiff to go forward with a case based on general allegations of ‘negative internal
                                  28   reports’ would expose all those companies to securities litigation whenever their stock prices
                                       dropped.” 283 F.3d at 1088.
                                                                                        36
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 37 of 46




                                   1          Here, plaintiff relies on statements by CWs to show that Apple tracked iPhone sales and

                                   2   battery replacement rates, including in China. (CCAC ¶¶ 249-50, 251, 254, 245-46.) Specifically:

                                   3
                                                 CW-1, who worked in at Apple’s headquarters in Supply and Demand Management,
                                   4              claims to have prepared reports on Supply and Demand that went “straight to the top”
                                                  and that Supply and Demand leadership met with Cook every Friday to discuss a
                                   5              weekly “snapshot” of the state of business. (Id. ¶¶ 206, 259.)

                                   6             Several witnesses claim that battery replacement rates were tracked using a corporate
                                   7              tool. (Id. ¶ 251, 254-55.) CW-1 admits that access to the data was limited within the
                                                  company and none of the witnesses allege to have seen the data. (Id.)
                                   8
                                                 CW-3, a senior manager in Apple’s Singapore office, claims that Apple tracked
                                   9              “unbricking” of iPhones (turning them on for the first time) and that the resulting
                                                  report went to Apple’s VP of Worldwide Sales and Operations. (Id. ¶¶ 208, 216-17.)
                                  10

                                  11             CW-2 claims that Apple tracked iPhone preorders and that the “war room” for new
                                                  products included senior executives, such as Angela Ahrendts, but not Cook or
                                  12              Maestri. (Id. ¶ 260.)
Northern District of California
 United States District Court




                                  13              CW-4 reports that Apple tracked upgrade rates and various other data that would get
                                  14              “rolled up” into a weekly report that went to “managers, directors and VPs,” but not
                                                  Cook or Maestri. (Id. ¶¶ 262-64.) CW-4 also claims that the sales data was maintained
                                  15              in a SAP system and discussed with the retail finance team, which included Apple’s
                                                  VP of Finance, but not Cook or Maestri. (Id. ¶¶ 265-66.)
                                  16
                                                 Several witnesses recount meetings and internal discussions about throttling and its
                                  17              effects we, but none allege that Cook or Maestri attended the meetings or participated
                                  18              in the discussions. (Id. ¶¶ 248-49, 252-53.)

                                  19             Additionally, several former employees in Apple’s Asian offices recount “widespread
                                                  negativity” and knowledge of declining sales in China, which were discussed in local
                                  20              meetings. (Id. ¶¶ 218-20, 228-29, 236.)
                                  21
                                                 CW-6 claims to have seen sales reports that came from Apple headquarters that show
                                  22              declining sales in Greater China. (Id. ¶¶ 229, 232.)

                                  23             Employees of Apple’s suppliers and competitors claim that they could see a drop in
                                                  Apple iPhone sales. (Id. ¶¶ 235, 238.)
                                  24

                                  25          These allegations are plainly insufficient to establish scienter. None of the CWs claim to
                                  26   have conveyed any information or prepared any reports for defendants that detail the specific facts
                                  27   that render defendants’ statements allegedly false—the effects of throttling and battery
                                  28   replacement on demand, declining sales and market share in China, or intent to continue throttling
                                                                                        37
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 38 of 46




                                   1   new iPhones. At most, these allegations show that defendants generally had access to sales and

                                   2   battery replacement data. However, “corporate management’s general awareness of the day-to-

                                   3   day workings of the company’s business do[es] not establish scienter.” Metzler, 540 F.3d at 1068;

                                   4   see also Silicon Graphics, 183 F.3d at 988 (finding general allegations of “negative reports”

                                   5   insufficient); Bao v. Solarcity Corp., No. 14-cv-01435-BLF, 2016 WL 4192177, at *11 (N.D. Cal.

                                   6   Aug. 9, 2016) (“[G]eneralized allegations of access to reports showing negative margins are

                                   7   insufficient to establish defendants’ contemporaneous knowledge of negative sales margins.”).

                                   8   The allegations are therefore insufficient to establish that defendants possessed information that

                                   9   rendered their statements false or misleading.

                                  10          Finally, the CW’s statements do not support scienter through deliberate recklessness.

                                  11   Plaintiff still fails to show that defendants “had reasonable grounds to believe material facts

                                  12   existed that were misstated or omitted, but nonetheless failed to obtain and disclose such facts,”
Northern District of California
 United States District Court




                                  13   even though they “could have done so without extraordinary effort.” Howard, 228 F.3d at 1064.

                                  14   Plaintiff simply does not explain what those alleged “reasonable grounds” were. Deliberate

                                  15   recklessness is not a substitute for knowledge; even if specific knowledge of falsity is not

                                  16   required, plaintiff must still plead facts to show that defendants knew something that ought to have

                                  17   prompted them to investigate. Here, there are insufficient allegations to show that Cook or

                                  18   Maestri received information about iPhone throttling (much less the effect of throttling on

                                  19   upgrading), the effects of battery replacement program on demand, or declining iPhone sales and

                                  20   market share in China that would have alerted them that the challenged statements were likely to

                                  21   be false. Accordingly, the CWs fail to demonstrate scienter.

                                  22                          c.      Core Operations Theory
                                  23          Under the core operations theory, a plaintiff may allege corporate officers’ knowledge of

                                  24   the core operations of their companies in one of three ways. S. Ferry, 542 F.3d at 785. First, the

                                  25   allegations “when read together” may “raise an inference of scienter that is cogent and

                                  26   compelling.” Id. Second, “such allegations may independently satisfy the PSLRA when they are

                                  27   particular and suggest defendants had actual access to the disputed information.” Id. at 786.

                                  28   Third, even bare-bones and non-particularized allegations may satisfy scienter “where the nature
                                                                                        38
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 39 of 46




                                   1   of the relevant fact is of such prominence that it would be absurd to suggest that management was

                                   2   without knowledge of the matter.” Id.; see, e.g., Berson, 527 F.3d at 987-89 (finding “absurd” that

                                   3   top management would not know about stop-work orders that halted tens of millions of dollars of

                                   4   operation); No. 84 Employer-Teamster Joint Council Pension Trst. Fund v. Am. West Hold. Corp.,

                                   5   320 F.3d 920, 943 n.21 (9th Cir. 2003) (finding evidence that Board members attended meetings

                                   6   sufficient to show scienter where it would be “absurd” to suggest the Board did not know about

                                   7   FAA investigations); Mulligan, 36 F. Supp. 3d at 970 (finding “absurd” that CEO and CFO would

                                   8   not know about issues pervading manufacturing and quality control divisions—the “heart of a

                                   9   company whose main business is manufacturing pharmaceuticals for public consumption”).

                                  10          Proof under the core operations theory “is not easy.” Police Ret. Sys., 759 F.3d at 1062. A

                                  11   complaint must produce either “specific admissions” by the executive of “detailed involvement in

                                  12   the minutia of a company’s operations, such as data monitoring,” or else “witness accounts
Northern District of California
 United States District Court




                                  13   demonstrating that executives had actual involvement in creating false reports.” Id. (quoting S.

                                  14   Ferry LP, 542 F.3d at 785). Most recently, in Police Retirement System of St. Louis, the Ninth

                                  15   Circuit suggested that even under this standard, where it is “absurd to suggest that management

                                  16   was without knowledge of the matter,” some evidence that the corporate officers received

                                  17   information about the matter is required. See id. at 1063 (reasoning that it is not “absurd” that

                                  18   management lacked knowledge of matters described in reports because there are no allegations

                                  19   that those reports were discussed).

                                  20          Plaintiff adequately alleges that Apple’s Greater China business was highly important to

                                  21   the company. (CCAC ¶¶ 460-62.) Plaintiff also adequately alleges that demand for the iPhone is

                                  22   also critically important to Apple’s core operations. (See id. ¶¶ 2-4.) However, as discussed

                                  23   above, there is simply no evidence that either Cook or Maestri received information about Apple’s

                                  24   throttling of old iPhones, the battery replacement program, or the program’s effect on demand.

                                  25   Indeed, it is plausible and not “absurd” that Apple’s executives may not have known about

                                  26   throttling or the effects of the battery replacement program—plaintiff’s key theories of falsity.

                                  27   Such information may well not have been “prominent” enough to render defendants’ ignorance

                                  28   implausible. Thus, without specific allegations that information about throttling and the battery
                                                                                        39
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 40 of 46




                                   1   replacement program was communicated to defendants, plaintiff cannot establish scienter under

                                   2   those theories of falsity using the core operations doctrine. As for the China theory, plaintiff’s

                                   3   argument is more plausible. However, it is undermined by the specificity of plaintiff’s allegations.

                                   4   Plaintiff does not allege that overall revenue, or even iPhone specific revenue, was falling in China

                                   5   for most of the Class Period. On the contrary, plaintiff alleges that the revenue was “artificially

                                   6   inflated” by throttling, which led to a “rebound” in sales in late 2017. (See id. ¶¶ 91-92.)

                                   7   According to the CCAC, “it wasn’t until the next upgrade cycle in Q1 2019 (ended in December

                                   8   31, 2018) that Apple really felt the impact, in the form of drastically reduced iPhone revenues,

                                   9   especially in China,” from its actions. (Id. ¶ 161.) Thus, even assuming that Cook and Maestri

                                  10   knew of Apple’s business in China as a “core operation” of the Company, they may not have

                                  11   known of the specific metrics (market share and unit sales) that plaintiff alleges were decreasing

                                  12   during the Class Period. Accordingly, plaintiff cannot establish scienter under the core operations
Northern District of California
 United States District Court




                                  13   theory absent specific admissions or allegations that Cook and Maestri received information about

                                  14   decline in those metrics.

                                  15          Nevertheless, the Court will consider the importance of the iPhone business and the China

                                  16   market to the Company as probative of scienter in the holistic analysis below.

                                  17

                                  18

                                  19                          d.      Is an Inference of Scienter at Least as Strong as any Other
                                                                      Inference?
                                  20
                                              The Court next considers whether the allegations viewed holistically and combined with
                                  21
                                       additional evidence presented by the parties and Norfolk Pension Fund (“Norfolk”) make an
                                  22
                                       inference of scienter at least as compelling as any other inference.
                                  23
                                                                      i.     November 1, 2018 Statements
                                  24
                                              Norfolk submits additional briefing to argue that defendants November 1, 2018 statements
                                  25
                                       demonstrate scienter based on timing. Temporal proximity between an allegedly false statements
                                  26
                                       and a disclosure of the truth may bolster an inference of scienter when combined with other facts.
                                  27
                                       Yourish v. Cal. Amplifier, 191 F.3d 983, 997 (9th Cir. 1999) (holding that temporal proximity
                                  28
                                                                                         40
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 41 of 46




                                   1   “without more” cannot satisfy pleading requirements but may bolster an inference of scienter if

                                   2   combined with other facts); see, e.g., Berson, 527 F.3d at 988 n.5 (finding that the size of the stop-

                                   3   work orders, combined with a two-week time gap between misleading statements and admission

                                   4   of truth, bolsters “the inference that defendants knew about the order when they made the

                                   5   statement”); Rihn v. Acadia Pharma. Inc., No. 15cv00575 BTM (DHB), 2016 WL 5076147, at *9

                                   6   (S.D. Cal. Sept. 19, 2016) (finding that temporal proximity between statement that company was

                                   7   “on track” to submit an NDA and an admission less than a month later that submission was

                                   8   delayed supported scienter in light of the importance of the drug to the company).

                                   9          Here, Norfolk argues that defendants made positive representations about iPhone sales and

                                  10   business outlook in China mere days before taking inconsistent actions and two months before

                                  11   admitting the truth. Specifically, on the Q4 FY18 analyst call—which took place on November 1,

                                  12   2018—Cook represented that “[t]he XS and XS Max got off to a really great start.”15 (CCAC ¶
Northern District of California
 United States District Court




                                  13   385.) When asked about emerging market issues, which Apple cited as a reason for lowered

                                  14   guidance, Cook stated that: “I would not put China in that category” because “[o]ur business in

                                  15   China was very strong last quarter” and “iPhone, in particular, was very strong double-digit

                                  16   growth there.” (Id. ¶ 384.) Thus, analysts walked away from the call believing that demand

                                  17   trends were “solid.” (Id. ¶ 392.)

                                  18          A mere four days after the call, the publication Nikkei reported that Apple told its biggest

                                  19   manufacturers, Foxconn and Pagatron, to “halt plans for additional production lines” for the

                                  20   iPhone XR. (Id. ¶ 400.) The publication Barron’s similarly reported that Apple directed Foxconn

                                  21   to reduce iPhone XR production lines by 20-25%. (Id. ¶ 403.) A week after that, Wells Fargo

                                  22   reported that Apple told supplier Lumentum “to materially reduce” iPhone shipments. (Id. ¶ 407.)

                                  23   Then, on January 2, 2019, Cook admitted to investors that Apple failed to meet guidance due to

                                  24   declining demand. (Id. ¶ 410.) Cook wrote that “we did not foresee the magnitude of the

                                  25   economic deceleration, particularly in Greater China,” and further admitted that Apple “saw, as

                                  26   the quarter went on” negative economic signs in China. (Id. ¶ 411.) Decline in Greater China

                                  27
                                              15
                                  28           Confidential witnesses and news reports state that iPhone XS and XS Max sales were
                                       weak and that preorders were lower than for previous iPhones. (CCAC ¶¶ 73, 227, 261, 397, 429.)
                                                                                      41
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 42 of 46




                                   1   accounted for most of the missed guidance and fall in iPhone demand. (Id. ¶ 410.)

                                   2          The close temporal proximity of defendants’ optimistic and pessimistic statements

                                   3   suggests scienter when the first statements were made. Defendants challenge this argument

                                   4   because they claim the statements do not show that on November 1, 2018 (i.e., four days before

                                   5   production lines were first cut), defendants had knowledge that demand for new iPhones would

                                   6   fall or that Chinese economic conditions were deteriorating. However, combined with plaintiff’s

                                   7   allegations that China represented a critically important market for Apple for which the Company

                                   8   was carefully tracking sales—as well as the admission that defendants “saw” as “the quarter went

                                   9   on” negative business indicators in China—plaintiff adequately raises an inference of scienter.

                                  10   Absent some natural disaster or other intervening reason, it is simply implausible that Cook would

                                  11   not have known that iPhone demand in China was falling mere days before cutting production

                                  12   lines. See Berson, 527 F.3d at 987-89 (finding “absurd” that top management would not know
Northern District of California
 United States District Court




                                  13   about millions-of-dollars-worth of stop-work orders). It is also implausible that Cook was

                                  14   unaware of emerging market issues in China despite admitting two months later that the Company

                                  15   observed worrying signs throughout the quarter. Further, defendants’ decision to stop reporting

                                  16   unit sales—announced on the same call despite negative investor reaction—plausibly suggests that

                                  17   defendants expected unit sales to decline.16 Accordingly, the Court finds that plaintiff adequately

                                  18   pled scienter for the statements in paragraphs 385 and 386 of the CCAC.

                                  19                                  ii.     Throttling Statements
                                  20          By contrast, plaintiff fails to raise a strong inference of scienter for the “throttling”

                                  21   statements—the statement that hardware updates in newer iPhones would obviate the need for

                                  22   throttling. (CCAC ¶¶ 273, 317.) Plaintiff’s strongest argument for scienter here is that defendants

                                  23   possessed motive and opportunity to throttle old iPhones to promote upgrading. However, the

                                  24   Ninth Circuit has rejected the argument that motive and opportunity alone can establish scienter.

                                  25
                                              16
                                  26             Defendants point out that unit sales reporting ended the next quarter—after the Class
                                       Period. Nevertheless, defendants presumably made the decision based on information they had at
                                  27   the time, even if they did not reap any benefits until later. Defendants further argue that they had
                                       diligently reported earnings and lowered guidance throughout the Class Period, and that Cook
                                  28   alerted investors to the earnings miss ahead of time. These facts do not make an inference of
                                       scienter at the time the statements were made less plausible than any innocent inference.
                                                                                         42
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 43 of 46




                                   1   See Silicon Graphics, 183 F.3d at 974. Plaintiff alleges no other facts to suggest scienter. Even

                                   2   assuming that defendants carefully tracked upgrade rates—and that Cook received such

                                   3   information—plaintiff alleges no facts that defendants knew that throttling was driving those

                                   4   upgrade rates. Moreover, plaintiff alleges no facts to show knowledge or intent for Apple to

                                   5   continue throttling newer phones at the time of Cook’s letter to Congress. Absent such

                                   6   allegations, plaintiff cannot establish scienter for those statements or raise an inference that is “at

                                   7   least as strong” as an innocent inference. Accordingly, the Court finds the throttling statements at

                                   8   paragraph 317 inactionable for lack of scienter allegations.

                                   9                                  iii.    China Statements
                                  10          Plaintiff’s allegations regarding the “China” statements—statements about strong market

                                  11   share and unit sales in China prior to the second half of 2018 (CCAC ¶¶ 299, 328, 329, 330, 332,

                                  12   336)—also fail to raise a strong inference of scienter. As noted above, plaintiff does not allege
Northern District of California
 United States District Court




                                  13   that iPhone revenues were declining during this time, claiming instead that they were “artificially”

                                  14   increasing due to throttling. Cook’s letter to investors confirms that economic deceleration did not

                                  15   begin to impact defendants’ revenue in China until the second half of 2018. Accordingly, the

                                  16   challenged statements—which were made in February and May of 2018—are only allegedly false

                                  17   because the specific metrics challenged by plaintiff (market share and unit sales) were alleged to

                                  18   be declining. But plaintiff alleges no facts to show that defendants considered or received those

                                  19   metrics when making those statements. Accordingly, an innocent explanation—that some data or

                                  20   analysis showed those metrics were increasing even if other data indicated otherwise—is more

                                  21   plausible than an inference of scienter. The Court thus finds that plaintiff failed to raise a strong

                                  22   inference of scienter for the “China” statements.

                                  23                                  iv.     Battery Replacement Program Statements
                                  24          Finally, plaintiff’s allegations of scienter for the “battery replacement” statements—Cook’s

                                  25   statements that Apple was not considering the impact of the battery replacement program on

                                  26   demand, as well as the analyst report statement, “Apple says the battery replacement program is

                                  27   having little impact on shipments” (CCAC ¶¶ 300, 301, 345, 353)—fail to raise an inference of

                                  28   scienter. Plaintiff claims that defendants were tracking battery replacement rates. But tracking
                                                                                          43
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 44 of 46




                                   1   battery replacements and analyzing their impact are different things. Plaintiff alleges that low-

                                   2   level employees were aware that battery replacement was eating into demand, and the Company

                                   3   had “state of the union” meetings to discuss the topic (id. ¶¶ 252-53) but does not allege that any

                                   4   concrete information was generated or communicated to Cook. Absent such information, Cook’s

                                   5   statements about not considering the impact of battery replacement and implementing the program

                                   6   because “it was the right thing to do” appear to be dodging questions to which he may not have

                                   7   known the answer. Accordingly, plaintiff fails to raise an inference of scienter for these

                                   8   statements that is at least as strong as any innocent inference.

                                   9          As to the UBS report statement, plaintiff does not allege that Cook or Maestri made the

                                  10   statement to the analyst. The Ninth Circuit requires plaintiff to allege scienter for individual

                                  11   speakers. Or. Pub. Emps. Ret. Fund v. Apollo Grp., Inc., 774 F.3d 598, 607 (9th Cir. 2014).

                                  12   Although individual scienter may be inferred where “a company’s public statements were so
Northern District of California
 United States District Court




                                  13   important and so dramatically false that they would create a strong inference that at least some

                                  14   corporate officials knew of the falsity upon publication,” this is not such a case. See Glazer

                                  15   Capital M’gment, LP v. Magistri, 549 F.3d 736, 744 (9th Cir. 2008). Accordingly, absent more

                                  16   concrete allegations that corporate officers or the individual defendants were involved in making

                                  17   the UBS report statement, plaintiff fails to raise an inference of scienter.

                                  18                                                     ***

                                  19          For the reasons stated above, the Court finds that plaintiff fails to allege scienter for

                                  20   statements in paragraphs 299, 300, 301, 317, 328, 329, 330, 332, 336, 345, and 353, but finds

                                  21   scienter adequately alleged for statements in paragraphs 385 and 386.

                                  22          D.        Loss Causation
                                  23          Defendants move to dismiss plaintiff’s remaining challenged statement—that “[i]n terms

                                  24   of WeChat,” the application’s widespread use in China “makes the switching opportunity even

                                  25   greater” and “that’s more the case than the risk” posed by the competition—for lack of loss

                                  26   causation.17 Plaintiff alleges that the statement is false or misleading because competition from

                                  27
                                              17
                                                   Defendants also challenge the loss causation for the “throttling” and “battery
                                  28
                                                                                          44
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 45 of 46




                                   1   WeChat was negatively, not positively, impacting demand. (CCAC ¶ 280(c).) Defendants do not

                                   2   challenge any other legal element for this statement.

                                   3          Loss causation typically requires a plaintiff to show “that the revelation of [the]

                                   4   misrepresentation or omission was a substantial factor in causing a decline in the security’s price,

                                   5   thus creating an actual economic loss for the plaintiff.” Nuveen Mun. High Income Opportunity

                                   6   Fund v. City of Alameda, Cal., 730 F.3d 1111, 1120 (9th Cir. 2013) (citation omitted). However,

                                   7   a plaintiff may also plead a “materialization of the risk” theory by showing that “misstatements

                                   8   and omissions concealed the price-volatility risk (or some other risk) that materialized and played

                                   9   some part in diminishing the market value of a security.” Id. (citation omitted). Said another way,

                                  10   a plaintiff may allege that the concealed risk itself—not the party’s misstatements and

                                  11   omissions—caused the decline in the price of the security. Id. Any kind of proximate cause

                                  12   satisfies this requirement. Mineworkers’ Pension Scheme v. First Solar Inc., 881 F.3d 750, 753-
Northern District of California
 United States District Court




                                  13   54 (9th Cir. 2018); see, e.g., Berson, 527 F.3d at 989-90 (finding loss causation where stock price

                                  14   dropped after earnings miss, even though the market was unaware of the fraud).

                                  15          Here, plaintiff alleges that competition from WeChat reduced the need for customers in

                                  16   China to buy iPhones to benefit from iOS features. (CCAC ¶ 102.) Plaintiff also alleges that the

                                  17   capability of accessing WeChat accounts from competitor phones, but not the iPhone, drove down

                                  18   demand for the iPhone. (Id. ¶ 222.) However, there is no evidence that any of these risks were

                                  19   concealed. According to the CCAC, WeChat’s competition with iOS features was widely reported

                                  20   and predicted to cause consumers to “throw away their iPhones” as early as mid-2017. (Id. ¶ 102.)

                                  21   There are no allegations that any investor dismissed these concerns based on Cook’s statement.

                                  22   Further, plaintiff fails to allege that competition from WeChat led to any lowered guidance or

                                  23   missed earnings, which appeared to stem primarily from macroeconomic issues (according to

                                  24   Cook’s letter). Accordingly, plaintiff fails to allege loss causation for the WeChat statement.

                                  25          //

                                  26          //

                                  27

                                  28   replacement program” statements. Because the Court dismisses plaintiff’s claims for those
                                       statements on other grounds, it does not consider the issue here.
                                                                                       45
                                        Case 4:19-cv-02033-YGR Document 110 Filed 06/02/20 Page 46 of 46




                                   1           V.      COUNT II: SECTION 20(A) OF THE EXCHANGE ACT

                                   2           Under Section 20(a), “a defendant employee of a corporation who has violated the

                                   3   securities laws will be jointly and severally liable to the plaintiff, as long as the plaintiff

                                   4   demonstrates ‘a primary violation of federal securities law’ and that ‘the defendant exercised

                                   5   actual power or control over the primary violator.’” Zucco, 552 F.3d at 990. Defendants move to

                                   6   dismiss plaintiff’s Section 20(a) claim based solely on the failure to state a predicate claim under

                                   7   Section 10(b). In light of the analysis above, plaintiff’s Section 20(a) claim against the individual

                                   8   defendants fails to the same extent that it fails to allege a predicate claim under Section 10(b).

                                   9           VI.     CONCLUSION

                                  10           For the foregoing reasons, the Court GRANTS defendants’ motion to dismiss as to all

                                  11   challenged statements except those alleged in paragraphs 285 and 286, for which defendants’

                                  12   motion is DENIED. Based on the procedural history of this case, and the findings in this Order, the
Northern District of California
 United States District Court




                                  13   Court intends to reconsider the motion for lead counsel as discussed at considerable length with

                                  14   counsel. Plaintiff’s counsel shall meet and confer with counsel for Norfolk for the orderly

                                  15   transition of leadership. A revised consolidated complaint consistent with this Order shall be filed

                                  16   within twenty-one days. Apple shall file an answer within 21 days thereafter.

                                  17           This Order terminates Docket Number 91.

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: June 2, 2020
                                                                                                     YVONNE GONZALEZ ROGERS
                                  21                                                            UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           46
